EXECUTION VERSION




Published CUSIP Number:  63633KAA6

Revolving Credit CUSIP Number:  63633KAB4







CREDIT AGREEMENT




among

NATIONAL HEALTH INVESTORS, INC.,
AS BORROWER,

THE LENDERS FROM TIME TO TIME PARTY HERETO,
AS LENDERS,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
SWING LINE LENDER AND ISSUING BANK

BANK OF MONTREAL,
AS SYNDICATION AGENT

KEY BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENT

   

NOVEMBER 1, 2011

   

WELLS FARGO SECURITIES, LLC,

BANK OF MONTREAL,

and

KEY BANK, NATIONAL ASSOCIATION,

AS JOINT LEAD ARRANGERS




and




WELLS FARGO SECURITIES, LLC,

AS SOLE BOOKRUNNER














ARTICLE I

DEFINITIONS AND TERMS

1

SECTION 1.1

DEFINITIONS

1

SECTION 1.2

RULES OF INTERPRETATION

22

SECTION 1.3

CLASSIFICATION OF LOANS AND BORROWINGS

24

SECTION 1.4

ACCOUNTING FOR DERIVATIVES

24

ARTICLE II

CREDIT TERMS

24

SECTION 2.1

REVOLVING CREDIT COMMITMENTS

24

SECTION 2.2

LOANS AND BORROWINGS

24

SECTION 2.3

REQUESTS FOR BORROWINGS

25

SECTION 2.4

SWING LINE LOANS

25

SECTION 2.5

LETTERS OF CREDIT

26

SECTION 2.6

FUNDING OF BORROWINGS

30

SECTION 2.7

INTEREST ELECTIONS

30

SECTION 2.8

TERMINATION AND REDUCTION OF REVOLVING CREDIT COMMITMENTS

31

SECTION 2.9

REPAYMENT OF LOANS; EVIDENCE OF DEBT

31

SECTION 2.10

PREPAYMENT OF LOANS

32

SECTION 2.11

FEES

33

SECTION 2.12

INTEREST

34

SECTION 2.13

ALTERNATE RATE OF INTEREST

35

SECTION 2.14

GUARANTIES

36

SECTION 2.15

PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK;

36

SECTION 2.16

SHARING OF PAYMENT BY LENDERS

37

SECTION 2.17

INCREASE IN REVOLVING CREDIT COMMITMENTS

37

SECTION 2.18

EXTENSION OF THE MATURITY DATE

39

SECTION 2.19

CASH COLLATERAL

40

SECTION 2.20

DEFAULTING LENDERS

41

ARTICLE III

YIELD PROTECTION

43

SECTION 3.1

INCREASED COSTS

43

SECTION 3.2

TAXES

44

SECTION 3.3

BREAK FUNDING PAYMENTS

46

SECTION 3.4

SURVIVAL

47

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

47

SECTION 4.1

EXISTENCE, QUALIFICATION AND POWER

47





ii
















SECTION 4.2

AUTHORIZATION; NO CONTRAVENTION

47

SECTION 4.3

GOVERNMENTAL AUTHORIZATION; CONSENTS

47

SECTION 4.4

BINDING EFFECT

47

SECTION 4.5

FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT

47

SECTION 4.6

LITIGATION

48

SECTION 4.7

NO DEFAULT

48

SECTION 4.8

OWNERSHIP OF PROPERTY; LIENS

48

SECTION 4.9

ENVIRONMENTAL COMPLIANCE

48

SECTION 4.10

INSURANCE

48

SECTION 4.11

TAXES

48

SECTION 4.12

ERISA COMPLIANCE

49

SECTION 4.13

SUBSIDIARIES

49

SECTION 4.14

DISCLOSURE

50

SECTION 4.15

COMPLIANCE WITH LAWS

50

SECTION 4.16

MARGIN REGULATIONS; INVESTMENT COMPANY ACT; ETC

50

SECTION 4.17

SOLVENCY

50

SECTION 4.18

PERMITS, FRANCHISES

50

SECTION 4.19

MATERIAL AGREEMENTS

51

SECTION 4.20

REIT STATUS

51

SECTION 4.21

UNENCUMBERED LEASE PROPERTY

51

SECTION 4.22

OFAC

51

SECTION 4.23

INTELLECTUAL PROPERTY MATTERS

51

SECTION 4.24

EMPLOYEE RELATIONS

51

SECTION 4.25

BURDENSOME PROVISIONS

51

ARTICLE V

CONDITIONS

52

SECTION 5.1

CONDITIONS OF THE INITIAL LOAN(S) OR LETTER(S) OF CREDIT

52

SECTION 5.2

CONDITIONS OF EACH LOAN OR LETTER OF CREDIT

55

ARTICLE VI

AFFIRMATIVE COVENANTS

55

SECTION 6.1

FINANCIAL STATEMENTS; BUDGET

55

SECTION 6.2

CERTIFICATES; OTHER INFORMATION

56

SECTION 6.3

NOTICES

57

SECTION 6.4

PAYMENT OF OBLIGATIONS

57

SECTION 6.5

PRESERVATION OF EXISTENCE, ETC

57





iii
















SECTION 6.6

MAINTENANCE OF PROPERTIES

58

SECTION 6.7

MAINTENANCE OF INSURANCE

58

SECTION 6.8

COMPLIANCE WITH LAW

58

SECTION 6.9

BOOKS AND RECORDS

58

SECTION 6.10

INSPECTION RIGHTS

58

SECTION 6.11

USE OF PROCEEDS

58

SECTION 6.12

FINANCIAL COVENANTS

59

SECTION 6.13

NEW SUBSIDIARIES

59

SECTION 6.14

COMPLIANCE WITH AGREEMENTS

59

SECTION 6.15

FURTHER ASSURANCES

59

SECTION 6.16

  STATUS

60

ARTICLE VII

NEGATIVE COVENANTS

60

SECTION 7.1

LIENS

60

SECTION 7.2

INVESTMENTS

61

SECTION 7.3

INDEBTEDNESS

61

SECTION 7.4

FUNDAMENTAL CHANGES

62

SECTION 7.5

DISPOSITIONS

62

SECTION 7.6

CHANGE IN NATURE OF BUSINESS

63

SECTION 7.7

TRANSACTIONS WITH AFFILIATES

63

SECTION 7.8

MARGIN REGULATIONS

63

SECTION 7.9

BURDENSOME AGREEMENTS

63

SECTION 7.10

DISSOLUTION, ETC

64

SECTION 7.11

SALE AND LEASEBACK TRANSACTIONS (AS LESSEE)

64

SECTION 7.12

AMENDMENT OF CERTAIN AGREEMENTS

64

SECTION 7.13

RESTRICTED PAYMENTS

64

SECTION 7.14

ACCOUNTING CHANGES

64

ARTICLE VIII

EVENTS OF DEFAULT, ETC

64

SECTION 8.1

EVENTS OF DEFAULT

64

SECTION 8.2

REMEDIES

66

SECTION 8.3

APPLICATION OF FUNDS

67

ARTICLE IX

ADMINISTRATIVE AGENT

68

SECTION 9.1

APPOINTMENT AND AUTHORITY

68

SECTION 9.2

RIGHTS AS A LENDER

68

SECTION 9.3

EXCULPATORY PROVISIONS

69

SECTION 9.4

RELIANCE BY ADMINISTRATIVE AGENT

69





iv
















SECTION 9.5

DELEGATION OF DUTIES

70

SECTION 9.6

RESIGNATION OF ADMINISTRATIVE AGENT

70

SECTION 9.7

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

71

SECTION 9.8

NO OTHER DUTIES, ETC

71

SECTION 9.9

GUARANTY MATTERS

71

SECTION 9.10

RELATED CREDIT ARRANGEMENTS

71

ARTICLE X

MISCELLANEOUS

72

SECTION 10.1

AMENDMENTS, ETC

72

SECTION 10.2

NO WAIVER; CUMULATIVE REMEDIES

73

SECTION 10.3

NOTICES GENERALLY

74

SECTION 10.4

EXPENSES, INDEMNITY; DAMAGE WAIVER

76

SECTION 10.5

SUCCESSORS, ASSIGNMENT

77

SECTION 10.6

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

81

SECTION 10.7

NO THIRD PARTY BENEFICIARIES

82

SECTION 10.8

TIME

82

SECTION 10.9

SEVERABILITY OF PROVISIONS

82

SECTION 10.10

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

82

SECTION 10.11

GOVERNING LAW; JURISDICTION; ETC

83

SECTION 10.12

WAIVER OF JURY TRIAL

83

SECTION 10.13

RIGHT OF SET OFF

84

SECTION 10.14

PERFORMANCE OF DUTIES

84

SECTION 10.15

ALL POWERS COUPLED WITH AN INTEREST

84

SECTION 10.16

TITLES AND CAPTIONS

84

SECTION 10.17

SURVIVAL

84

SECTION 10.18

USURY

85

SECTION 10.19

USA PATRIOT ACT NOTICE

85

SECTION 10.20

REPLACEMENT OF LENDERS

85

SECTION 10.21

INDEPENDENT EFFECT OF COVENANTS

86

SECTION 10.22

INCONSISTENCIES WITH OTHER DOCUMENTS

86





v
















Exhibits




A

-

Form of Assignment and Assumption

B

-

Form of Compliance Certificate

C

-

Form of Borrowing Request

D

-

Form of Interest Rate Election Notice

E

-

Form of Prepayment Notice




Schedules




1.1

-

Subsidiary Guarantors

2.1

-

Revolving Credit Commitments

4.12(d)

-

Pension Plans

4.13

-

Subsidiaries

4.21

-

Unencumbered Lease Properties





vi
















CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) is entered into as of November 1, 2011, by
and among NATIONAL HEALTH INVESTORS, INC., a Maryland corporation (the
“Borrower”), EACH LENDER FROM TIME TO TIME PARTY HERETO (collectively, the
“Lenders” and each, individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent, the Swing
Line Lender and the Issuing Bank.

The parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND TERMS

SECTION 1.1

DEFINITIONS.  For the purposes of this Agreement, the following terms have the
meanings set forth below:

“Acquisition” any acquisition (whether in a single transaction or series of
related transactions) of (a) all or substantially all of the assets of any
Person, or any material assets or material line of business (including any real
property and related assets) (with “materiality” being determined by having a
fair market value in excess of $10,000,000), whether through purchase, merger or
otherwise; or (b) Equity Interests or Voting Power of a non-Subsidiary if, as a
result of such transaction or transactions, such non-Subsidiary becomes a
Subsidiary.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under the Loan Documents, and any successor administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning set forth in Section 10.20(a)(iii).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or under common Control with, such Person (and a Person shall be
deemed to have Control if such Person, directly or indirectly, has rights to
exercise Voting Power to elect a majority of the members of the Governing Body
of an applicable Person).

“Aggregate Unencumbered Fixed Asset Value” means, with respect to the Loan
Parties as of any date of determination, the sum of the Unencumbered Fixed Asset
Values of all Unencumbered Lease Properties as of such date of determination.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Lenders.  The initial amount of the Aggregate Revolving Credit
Commitments is $200,000,000.

“Applicable Law” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof,





1
















and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such time.
 If the commitment of each Lender to make Revolving Loans and the obligation of
the Issuing Bank to issue Letters of Credit have terminated or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each Lender
in respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Lender in respect of the Revolving Credit Facility
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) from the Closing Date until the date of the delivery
of the Compliance Certificate pursuant to Section 6.2(a) for the fiscal quarter
ended December 31, 2011 (the “Initial Period”), 0.50% per annum for Base Rate
Loans, 1.50% per annum for Eurodollar Rate Loans and Letter of Credit Fees and
0.35% for Commitment Fees, and (b) thereafter, the applicable percentage per
annum set forth below determined by reference to the Consolidated Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.2(a):  




Tier




Consolidated Total Leverage Ratio

Applicable Rate for

Eurodollar Rate Loans and Letter of Credit Fees

Applicable Rate for

Base Rate Loans

Applicable Rate for

Commitment Fees

I

< 0.30 to 1.00

1.50%

0.50%

0.35%

II

≥ 0.30 to 1.00 but < 0.35 to 1.00

1.75%

0.75%

0.40%

III

≥ 0.35 to 1.00

2.00%

1.00%

0.45%




Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day following the date a Compliance Certificate is delivered pursuant
to Section 6.2(a); provided that, (i) except during the Initial Period, if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Tier III shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered until
the first Business Day following the date such Compliance Certificate is
delivered, and (ii) if the Borrower does not appropriately complete the
schedules attached to the Compliance Certificate (including, without limitation,
indicating the appropriate Tier upon which the Applicable Rate shall be
determined) indicating that the Borrower is entitled to the benefit of a lower
pricing Tier, then the Administrative Agent shall not be required to institute
any decrease in the Applicable Rate until the first Business Day after the date
on which the Administrative Agent receives notice from the Borrower indicating
such lower pricing Tier should apply, together with any appropriate supporting
information required by the Administrative Agent.  Notwithstanding the
foregoing, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.12(f).  





2
















“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from the Closing Date to the Maturity
Date.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 2.13 shall remain in
effect, the Eurodollar Rate for an Interest Period of one month plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate.

“Base Rate Borrowing” or “Base Rate Loan” means a Borrowing or Loan, as
applicable, that bears interest at a rate based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swing Line Loan.

 “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurodollar Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

“Capitalization Rate” means (a) 10% for skilled nursing facilities, (b) 11% for
hospitals and (c) 8.25% for all properties other than skilled nursing facilities
and hospitals.

“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Bank, the
Swing Line Lender or the Lenders, as collateral for Letter of Credit Exposure or
obligations of the Lenders to fund participations in respect of Letter of Credit
Exposure or Swing Line Loans, cash or deposit account balances or,





3
















if the Administrative Agent, the Issuing Bank and the Swing Line Lender shall
agree, in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the Issuing Bank and the Swing Line Lender.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any event or series of events by which an event or
series of events by which (a) any Person or group of Persons acting in concert
or other group shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become, after the
date of this Agreement, the “beneficial owner” (within the meaning of such term
under Rule 13d-3 under the Exchange Act) of Equity Interests of the Borrower
representing Voting Power having the right to elect at least 35% of the members
of the Governing Body of the Borrower; or (b) the Governing Body of Borrower
shall cease to consist of a majority of the individuals who constituted the
Governing Body of the Borrower as of the date of this Agreement or who shall
have become a member thereof subsequent to the date of this Agreement after
having been nominated, or otherwise approved in writing, by at least a majority
of individuals who constitute the Governing Body of the Borrower as of the date
of this Agreement:

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swing Line
Loans.

“Closing Date” means the date on which the conditions precedent set forth in
Sections 5.1 and 5.2 have been satisfied or waived in accordance with Section
10.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Fee(s)” has the meaning set forth in Section 2.11(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B or such other form as may be acceptable to the Administrative Agent.

“Consolidated Adjusted Tangible Net Worth” means, as of any date of
determination for the Borrower and its Subsidiaries calculated on a consolidated
basis, without duplication, the sum of (a) Consolidated Tangible Net Worth as of
such date of determination plus (b) accumulated depreciation as of such date of
determination.





4
















“Consolidated EBITDA” means, for any period of determination for the Borrower
and its Subsidiaries (other than any Excluded Subsidiaries) calculated on a
consolidated basis, the sum of the following, without duplication, in accordance
with GAAP:  (a) Consolidated Net Income for such period plus (b) the sum of the
following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) Consolidated Interest Expense for
such period, (ii) income and franchise taxes accrued during such period,
(iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in any future period), (iv) extraordinary losses during such period
(excluding losses from discontinued operations) and (v) net losses from
discontinued operations during such period less (c) the sum of the following,
without duplication, to the extent added in determining Consolidated Net Income
for such period (i) interest income on cash and cash equivalents during such
period, (ii) any extraordinary gains during such period and (iii) net earnings
from discontinued operations during such period.  

“Consolidated Fixed Assets” means, calculated as of any given point in time for
the Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, the fair market value of all tangible real and personal property,
including without limitation equipment, land and real property improvements.

“Consolidated Funded Debt” means, as of any date of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, (a) all of the Indebtedness, which is Indebtedness (i) for borrowed
money or evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, or (ii) in respect of any
Capitalized Lease or the deferred purchase price of property, whether or not
interest-bearing and whether or not, in accordance with GAAP, classified as a
current liability or long-term Indebtedness at such date, and whether secured or
unsecured, excluding, however, to the extent constituting Indebtedness, accounts
payable, accrued expenses and similar current liabilities incurred in the
Ordinary Course of Business.

“Consolidated Interest Expense” means, for any period of determination for the
Borrower and its Subsidiaries (other than any Excluded Subsidiaries) calculated
on a consolidated basis, without duplication, an amount equal to the sum of the
following: (a) all interest expense in respect of Indebtedness of Borrower and
its Subsidiaries (other than any Excluded Subsidiaries) deducted in determining
Consolidated Net Income for such period, together with all interest capitalized
or deferred during such period and not deducted in determining Consolidated Net
Income for such period, plus (b) all debt discount and expense amortized or
required to be amortized in determination of Consolidated Net Income for such
period.

“Consolidated Performing Mortgage Note Receivables” means, as of any date of
determination for the Loan Parties calculated on a consolidated basis, without
duplication, receivables due on any promissory notes payable to the Loan Parties
that meet each of the following conditions: (a) such receivables are due from
Persons that are not Affiliates of any Loan Party; (b) such promissory notes are
secured by real property and related personal property in favor of a Loan Party;
(c) such receivables are not subject to any Lien; and (d) such receivables are
not due from a Non-Performing Note.  “Non-Performing Note” means, collectively,
any promissory note payable to any Loan Party with respect to which (a) the
payment terms have been subject to modification and (b) has been overdue for a
period of ninety (90) days after the effective date of such modification.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries (other than any Excluded Subsidiaries) for such
period, calculated





5
















on a consolidated basis, without duplication, in accordance with GAAP; provided
that in calculating Consolidated Net Income of the Borrower and its Subsidiaries
(other than any Excluded Subsidiaries) for any period, there shall be excluded
(a) any gains or losses on the sale or other disposition of investments or fixed
or capital assets, and any taxes on such excluded gains and any tax deductions
or credits on account of any such excluded losses, (b) the proceeds of any life
insurance policy, (c) net earnings and losses of any Subsidiary accrued prior to
the date it became a Subsidiary, (d) net earnings and losses of any corporation
(other than a Subsidiary that is not an Excluded Subsidiary), substantially all
the assets of which have been acquired in any manner, realized by such other
corporation prior to the date of such acquisition, (e) net earnings and losses
of any corporation (other than a Subsidiary that is not an Excluded Subsidiary)
with which a Borrower or a Subsidiary shall have consolidated or which shall
have merged into or with the Borrower or a Subsidiary realized by such other
corporation prior to the date of such consolidation or merger, (f) net earnings
of any business entity (other than a Subsidiary that is not an Excluded
Subsidiary) in which the Borrower or any Subsidiary has an ownership interest
unless such net earnings shall have actually been received by the Borrower or
such Subsidiary in the form of distributions in cash, certificates of deposit,
cash equivalents, bankers’ acceptance or marketable securities, (g) earnings
resulting from any reappraisal, revaluation or write-up of assets, (h) any
deferred or other credit representing any excess of the equity in any Subsidiary
at the date of acquisition thereof over the amount invested in such Subsidiary
and (i) any gain arising from the acquisition of any securities of the Borrower
or any Subsidiary.

“Consolidated Tangible Net Worth” means, as of any date of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, after eliminating all amounts properly attributable to Minority
Interests, if any, in the stock and surplus of Subsidiaries, (a) the total
assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, minus (b) the sum of (i) the total liabilities of the Borrower and
its Subsidiaries that would be reflected on the Borrower’s consolidated balance
sheet as of such date prepared in accordance with GAAP, and (ii) the net book
value of all assets of the Borrower and its Subsidiaries that would be
classified as intangible assets on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such date prepared in accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination for the Loan
Parties calculated on a consolidated basis, without duplication, all
Indebtedness of the Loan Parties that would be reflected on a consolidated
balance sheet of the Loan Parties prepared in accordance with GAAP as of such
date.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt as of such date of determination to (b)
the sum of (i) Consolidated Funded Debt as of such date of determination and
(ii) Consolidated Adjusted Tangible Net Worth as of such date of determination.

“Consolidated Unencumbered Fixed Asset Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Aggregate Unencumbered Fixed
Asset Value as of such date of determination and (ii) the aggregate amount of
all Consolidated Performing Mortgage Note Receivables as of such date of
determination (not to exceed $40 million as of any date of determination) to (b)
the aggregate amount of unsecured Consolidated Total Debt as of such date of
determination.  The Consolidated Unencumbered Fixed Asset Coverage Ratio will
apply to the Loan Parties on a consolidated basis.  





6
















“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which, with the giving or receipt of notice or lapse of time or both, would
constitute an Event of Default hereunder.

“Default Rate” has the meaning set forth in Section 2.12(c).

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Loans, participations in
Letter of Credit Exposure or participations in Swing Line Loans required to be
funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment





7
















on its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swing Line
Lender and each Lender.

 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollars” or “$” means dollars constituting legal tender for the payment of
public and private debts in the United States of America.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Bank, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).





8
















“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan of the Borrower or any ERISA Affiliate; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurodollar Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

Eurodollar Rate =

LIBOR

 

1.00-Eurodollar Reserve Percentage




“Eurodollar Rate Borrowing” or “Eurodollar Rate Loan” means a Borrowing or Loan,
as applicable, that bears interest at a rate based on the Eurodollar Rate.  For
the avoidance of doubt, no Borrowing or Loan shall be considered a Eurodollar
Rate Borrowing or Eurodollar Rate Loan solely as a result of the application of
clause (c) of the definition of Base Rate.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” has the meaning set forth in Section 8.1.

“Excluded Subsidiaries” means, collectively, (a) (i) NHI of Bartow, LLC, (ii)
NHI of St. Cloud, LLC, and (iii) NHI of Lakeland, LLC so long as, in each case,
such Subsidiary is dissolved in accordance with Applicable Law within 90 days
following the Closing Date, (b) any other Subsidiary from time to time formed or
acquired by the Borrower or any Subsidiary that is designated by the Borrower by
written notice to the Administrative Agent as an Excluded Subsidiary within 5
days following such formation or acquisition, and (c) any Subsidiary that is
designated as an Excluded Subsidiary by written notice to the Administrative
Agent and released from the requirement to Guarantee the Obligations pursuant to
Section 2.14 of this Agreement; provided, that (i) in no event shall (x) the
total assets (including Equity Interests in other Subsidiaries) of any
Subsidiary that is an Excluded Subsidiary at any time equal or exceed 15% of
consolidated total assets of the Borrower and its Subsidiaries (calculated as of
the end of the most recent fiscal period end for which financial statements are
available), or (y) the fair market value of all tangible real and personal
property, including without limitation equipment, land and real property
improvements, of any Subsidiary that is an Excluded Subsidiary exceed





9
















15% or more of Consolidated Fixed Assets (calculated as of the end of the most
recent fiscal period end for which financial statements are available), (ii) in
no event shall (x) the combined total assets (including Equity Interests in
other Subsidiaries) of all Subsidiaries that are Excluded Subsidiaries at any
time equal or exceed 20% of consolidated total assets of the Borrower and its
Subsidiaries (calculated as of the end of the most recent fiscal period for
which financial statements are available), or (y) the combined fair market value
of all tangible real and personal property, including without limitation
equipment, land and real property improvements, of all Subsidiaries that are
Excluded Subsidiaries exceed 20% or more of Consolidated Fixed Assets
(calculated as of the end of the most recent fiscal period end for which
financial statements are available), (iii) in no event shall any Excluded
Subsidiary provide a Guarantee of any Indebtedness of the Borrower or any other
Subsidiary of the Borrower (other than an Excluded Subsidiary) nor shall the
Borrower or any Subsidiary (other than an Excluded Subsidiary) provide any
Guarantee of the Indebtedness of an Excluded Subsidiary, (iv) the Borrower may
from time to time remove any Subsidiary from the definition of “Excluded
Subsidiary” by delivery of written notice of such removal to the Administrative
Agent and delivery of the documentation required by Section 6.13 (as if such
Excluded Subsidiary were formed or acquired on the date of the delivery such
notice), and (v) no Subsidiary that has been designated as an Excluded
Subsidiary and then removed from such definition pursuant to clause (iv) shall
be subsequently re-designated as an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.20), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.2(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.2(a).

“Existing Credit Agreement” means that certain Credit Agreement dated November
4, 2010 by and among the Borrower, certain of its Subsidiaries, the lenders
party thereto, and Regions Bank, as Agent.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by Wells Fargo from three
Federal funds brokers of recognized standing selected by Wells Fargo.





10
















“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
 For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Borrower, taken together as one accounting period.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit Exposure other than Letter of Credit Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted principles of accounting in effect from time to
time in the United States applied in a manner consistent with those used in
preparing such financial statements as have heretofore been furnished to
Administrative Agent by the applicable Person (to the extent heretofore
furnished).

“Governing Body” means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or





11
















cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien).  The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders and each Person party to a Related Credit Arrangement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, including without limitation Section
1128B(b) of the Social Security Act, as amended, 42 U.S.C. Section 1320a 7(b)
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Federal Anti-Kickback Statute,” and the Social Security Act,
as amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as “Stark Statute.”




“Indebtedness” means, with respect to any Person, the following, without
duplication: (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made; (c) all
indebtedness Guaranteed, directly or indirectly, in any manner, or endorsed
(other than for collection or deposit in the Ordinary Course of Business) or
discounted with recourse; (d) all indebtedness in effect Guaranteed, directly or
indirectly, by such Person; (e) all indebtedness secured by (or which the holder
of such indebtedness has a right, contingent or otherwise, to be secured by) any
Lien upon property owned or acquired subject thereto, whether or not the
liabilities secured thereby have been assumed; (f) all indebtedness under (x)
any Capitalized Lease or (y) incurred as the lessee of goods or services under
leases that, in accordance with GAAP, should be reflected on the lessee’s
balance sheet; (g) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (h)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (i) all net obligations of such Person under any Swap Contracts.
 The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 Subject to Section 1.4, the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such





12
















date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.7.

“Interest Payment Date” has the meaning specified in Section 2.12(e).

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Rate Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Rate Borrowing that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interest or other ownership or profit interest,
warrants, rights, options, obligations or other securities of another Person
(excluding any interests or other securities included in clause (b) of this
definition), (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) any Acquisition.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Issuing Bank” means Wells Fargo, in its capacity as issuer of any Letters of
Credit hereunder.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Agreement” means a form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit.





13
















“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time, plus (b) the
aggregate amount of unreimbursed drawings under Letters of Credit issued
hereunder.  The Letter of Credit Exposure of any Lender at any time shall be its
Applicable Percentage of the total Letter of Credit Exposure at such time.

“Letter of Credit Fee” has the meaning set forth in Section 2.11(b).

“Letter of Credit Sublimit” means the lesser of (a) $10,000,000 and (b) the
Aggregate Revolving Credit Commitments.  The Letter of Credit Sublimit is part
of and not in addition to the Aggregate Revolving Credit Commitments.

“LIBOR” means,

(a)

for any interest rate calculation with respect to a Eurodollar Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%).  If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.  

(b)

for any interest rate calculation with respect to a Base Rate Loan, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
in minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“Lien” means any mortgage, pledge, encumbrance, charge, security interest, lien,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.





14
















“Loan Documents” means, collectively, this Agreement, each Note, each Subsidiary
Guaranty Agreement, each Letter of Credit Agreement, and any and all other
instruments, agreements, documents and writings executed by a Loan Party in
connection with any of the foregoing.

“Loan Parties” means the Borrower and the Subsidiary Guarantors, collectively.

“Master Lease” means that certain Master Agreement Lease dated as of October 17,
1991 between the Borrower and National HealthCare Corporation (as amended),
which, as of the date hereof, currently expires December 31, 2021 (excluding 3
additional 5-year renewal options).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), or condition (financial or otherwise) of the Borrower and the
other Loan Parties taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Agreement” means the Master Lease and any other contract or agreement
to which any Loan Party is a party, by which any Loan Party or its properties
are bound, or to which any Loan Party is subject and which contract or
agreement, if on account of any breach or termination thereof, could reasonably
be expected to result in a Material Adverse Effect.

“Material Indebtedness” has the meaning set forth in Section 8.1(e).

“Maturity Date” means the earliest of (a) October 30, 2015 (or such later date
to which such date may be extended pursuant to Section 2.18), (b) the date on
which the Revolving Credit Commitments are terminated pursuant to Section 2.8
and (c) the date on which all Revolving Loans under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent, the Issuing Bank and the Swing Line
Lender in their sole discretion.

“Minority Interests” means any Equity Interest of any class of a Subsidiary
(other than directors’ qualifying shares as required by law) that are not owned
by the Borrower and/or one or more of their Subsidiaries. Minority Interests
shall be valued by valuing Minority Interests constituting Preferred Stock at
the voluntary or involuntary liquidation value of such Preferred Stock,
whichever is greater, and by valuing Minority Interests constituting common
stock at the book value of capital and surplus applicable thereto adjusted, if
necessary, to reflect any changes from the book value of such common stock
required by the foregoing method of valuing Minority Interests in Preferred
Stock.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.





15
















“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Consenting Lender” has the meaning assigned to such term in Section
10.20(a)(i).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note executed pursuant to Section 2.9(e).

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent, any Lender or any other Guaranteed Party pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan, Letter of Credit or Related Credit Arrangement, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
all reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent incurred pursuant to this Agreement, any other Loan
Document or any Related Credit Arrangement), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, together with all renewals, extensions,
modifications or refinancings thereof.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Ordinary Course of Business” means an action taken by a Person only if such
action is consistent with the past practices of such Person and is taken in the
ordinary course of the normal operations of such Person.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“OTAG” means the Office of the Tennessee Attorney General.

“OTAG Investigation” means the investigation of transactions between the
Borrower and three Tennessee nonprofit corporations by OTAG in connection with a
Civil Investigative Demand served on the Borrower by OTAG in November 2008.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.





16
















“Participant” has the meaning assigned to such term in Section 10.5(d).

“Participant Register” has the meaning assigned to such term in Section 10.5.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time.

“Payment Office” means the office of the Administrative Agent located at 3050
Peachtree Road, NW, Suite 400, Atlanta, GA 30305, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431 and
432 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code and is
maintained or is contributed to by the Borrower and any ERISA Affiliate.

“Permitted Liens” means any Lien permitted under Section 7.1

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Preferred Stock” shall mean, in respect of any corporation or other legal
entity, shares of the capital stock of such corporation or comparable interests
in such other legal entity that are entitled to preference or priority over any
other shares of the capital stock of such corporation or other equity interests
in such other legal entity in respect of payment of dividends or distributions
upon liquidation or otherwise.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.





17
















“Property Expenses” means, with respect to the Loan Parties, the cost
(including, but not limited to, payroll, taxes, assessments, insurance,
utilities, landscaping and other similar charges) of operating and maintaining
any Unencumbered Lease Property of the Loan Parties that are the responsibility
of the Loan Parties and not paid directly by the tenant of such property, but
excluding depreciation, amortization, interest costs and maintenance capital
expenditures to the extent such property is under a triple-net lease.  

“Property Income” means, with respect to the Loan Parties, the cash rents
(excluding, as an abundance of caution, non-cash straight-line rent) and other
cash revenues received by the Loan Parties in the ordinary course of business
attributable to any Unencumbered Lease Property of the Loan Parties, but
excluding (a) security deposits and prepaid rent except to the extent applied in
satisfaction of any tenant’s obligations for rent and (b) rent or other cash
revenues received by the Loan Parties from any tenant that is the subject of a
bankruptcy or insolvency proceeding.  

“Property Net Operating Income” means, with respect to any Unencumbered Lease
Property of the Loan Parties for any applicable period, (a) Property Income for
such period minus (b) Property Expenses for such period.

“Real Property” means the real property owned by any Loan Party, or in which any
such Person has a leasehold interest.

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Section 856, et seq. of the Internal
Revenue Code.

“Related Credit Arrangements” means, collectively, any Related Swap Contracts
and any Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Related Swap Contracts” means all Swap Contracts which are now or hereafter
entered into or maintained with a Lender or an Affiliate of a Lender.

“Related Treasury Management Arrangement” means all arrangements for the
delivery of cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements, to or for the benefit of any Loan Party which are now or hereafter
entered into or maintained with a Lender or an Affiliate of a Lender.

“Replaced Lender” has the meaning set forth in Section 10.20(b).

“Replacement Lender” has the meaning set forth in Section 10.20(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, (a) in the event
there are more than three Lenders (excluding any Defaulting Lenders) on such
date, three or more Lenders having Revolving Credit Exposure and unused
Revolving Credit Commitments





18
















representing at least 50% of the sum of the aggregate Revolving Credit Exposure
and unused Revolving Credit Commitments at such time, (b) in the event there are
three Lenders (excluding any Defaulting Lenders) on such date, two or more
Lenders having Revolving Credit Exposure and unused Revolving Credit Commitments
representing at least 50% of the sum of the aggregate Revolving Credit Exposure
and unused Revolving Credit Commitments at such time and (c) in the event there
are less than three Lenders (excluding any Defaulting Lenders) on such date, all
of the Lenders; provided that (i) the Revolving Credit Exposure of, and the
portion of the unused Revolving Credit Commitments held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders except that the commitment of any Defaulting Lender to fund
risk participations in Letter of Credit Exposure with respect to any outstanding
Letter of Credit at such time shall be deemed to be held by the Issuing Bank,
and (ii) in the event there is only one Lender that is not a Defaulting Lender,
such term shall mean such Lender.  

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, treasurer, chief financial officer or chief accounting
officer of such Person.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swing Line Loans hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.8 and (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 10.5.
 The initial amount of each Lender’s Revolving Credit Commitment is set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as applicable.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
Letter of Credit Exposure and Swing Line Exposure at such time.

“Revolving Credit Facility” means, at any time, the revolving credit facility
established pursuant to the Revolving Credit Commitments.

“Revolving Loan” means a revolving credit loan made pursuant to Section 2.1.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at





19
















http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a Person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“Specified Pay-Off Indebtedness” means the outstanding Indebtedness of the
Borrower under the Existing Credit Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other Person
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power, or in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder means a Subsidiary of the Borrower.

“Subsidiary Guarantors” means, collectively or individually as the context may
indicate, each Subsidiary of the Borrower (including, without limitation, each
Subsidiary who may from time to time become a party to the Subsidiary Guaranty
Agreement), other than each Excluded Subsidiary.  The Subsidiary Guarantors
existing as of the Closing Date are set forth on Schedule 1.1.

“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement of even
date herewith made by each Subsidiary existing on the Closing Date (other than
each Excluded Subsidiary) in favor of the Administrative Agent for the benefit
of the Guaranteed Parties, as amended, restated, supplemented or otherwise
modified from time to time.

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary Guaranty
Agreement, executed and delivered by a Subsidiary to the Administrative Agent
pursuant to Section 6.13 or otherwise.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options,





20
















forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

“Swing Line Lender” means Wells Fargo, in its capacity as lender of Swing Line
Loans hereunder.

“Swing Line Loan” means a Loan made pursuant to Section 2.4.

“Swing Line Sublimit” means the lesser of (a) $10,000,000 and (b) the Aggregate
Revolving Credit Commitments.  The Swing Line Sublimit is part of and not in
addition to the Aggregate Revolving Credit Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Outstandings” means the aggregate outstanding amount of all Loans and all
Letter of Credit Exposure.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Unencumbered Fixed Asset Value” means, with respect to each Unencumbered Lease
Property owned by the Loan Parties as of any date of determination, (a) the
Property Net





21
















Operating Income for the Four-Quarter Period ending as of such date of
determination for such Unencumbered Lease Property divided by (b) the applicable
Capitalization Rate for such Unencumbered Lease Property.

“Unencumbered Lease Property” means each Real Property that satisfies all of the
following requirements: (a) such Real Property is owned in fee simple solely by
the Borrower or another Loan Party, (b) such Real Property is leased to a third
party solely by the Borrower or another Loan Party, as lessor, pursuant to a
long-term lease that is subject to customary market terms and conditions at the
time such lease is executed; (c) neither such Real Property, nor any interest of
the Borrower or such Loan Party therein, is subject to any Lien or to any
negative pledge; (d) regardless of whether such Real Property is owned by the
Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Real Property as security
for Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Real Property; (e) the Borrower’s
direct or indirect ownership interest in such Subsidiary, is not subject to any
Lien or any negative pledge; (f) such Real Property is free of structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property; (g) any lessee of more than a
majority of the leasable space in such Real Property is not more than 90 days
past due with respect to any fixed rental payment obligations under any lease
for such Real Property; and (h) such Real Property has been designated by the
Borrower as an “Unencumbered Lease Property” on Schedule 4.21 or on a Compliance
Certificate delivered by the Borrower to the Administrative Agent pursuant to
Section 6.2.

“Voting Power” means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors.

“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors.

SECTION 1.2

RULES OF INTERPRETATION.

(a)

Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by the Administrative Agent in
writing) with the Audited Financial Statements.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.





22
















(b)

Unless the context requires otherwise or such term is otherwise defined herein,
each term defined in Articles 1, 8 or 9 of the UCC shall have the meaning given
therein.

(c)

The headings, subheadings and table of contents used herein or in any other Loan
Document are solely for convenience of reference and shall not constitute a part
of any such document or affect the meaning, construction or effect of any
provision thereof.

(d)

Except as otherwise expressly provided, references in any Loan Document to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Loan Document.

(e)

All definitions set forth herein or in any other Loan Document shall apply to
the singular as well as the plural form of such defined term, and all references
to the masculine gender shall include reference to the feminine or neuter
gender, and vice versa, as the context may require.

(f)

When used herein or in any other Loan Document, words such as “hereunder”,
“hereto”, “hereof” and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.

(g)

References to “including” means including without limiting the generality of any
description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.

(h)

Except as otherwise expressly provided, all dates and times of day specified
herein shall refer to such dates and times at Nashville, Tennessee.

(i)

Whenever interest rates or fees are established in whole or in part by reference
to a numerical percentage expressed as “___%”, such arithmetic expression shall
be interpreted in accordance with the convention that 1% = 100 basis points.

(j)

Each of the parties to the Loan Documents and their counsel have reviewed and
revised, or requested (or had the opportunity to request) revisions to, the Loan
Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.

(k)

Any definition of or reference to any agreement, instrument or other document
(including any organizational document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document).

(l)

Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).





23
















SECTION 1.3

CLASSIFICATION OF LOANS AND BORROWINGS.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan” or a “Swing
Line Loan”) or by Type (e.g., a “Eurodollar Loan” or a “Base Rate Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan” or a “Base Rate Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing” or a “Swing Line Borrowing”) or by Type (e.g., a
“Eurodollar Rate Borrowing” or a “Base Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing” or a “Base Rate Revolving Borrowing”).

SECTION 1.4

ACCOUNTING FOR DERIVATIVES.  In making any computation or determining any amount
pursuant to Section 6.12 by reference to any item appearing on the balance sheet
or other financial statement of Borrower and its Subsidiaries, all adjustments
to such computation or amount resulting from the application of FASB ASC Topic
815 shall be disregarded; provided that any realized gain or loss shall be
included in such computations.

ARTICLE II
CREDIT TERMS

SECTION 2.1

REVOLVING CREDIT COMMITMENTS.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period for the Revolving Credit
Facility in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment or (ii) the sum of the total Revolving Credit Exposures exceeding the
Aggregate Revolving Credit Commitments.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans

SECTION 2.2

LOANS AND BORROWINGS.  

(a)

Each Loan (other than a Swing Line Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Revolving Credit Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Revolving Credit Commitments of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.  

(b)

Subject to Section 2.13, each Borrowing (other than a Swing Line Loan) shall be
comprised entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower
may request in accordance herewith.  Each Swing Line Loan shall be a Base Rate
Loan.

(c)

At the commencement of each Interest Period for any Eurodollar Rate Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000.  At the time that each Base Rate
Borrowing (other than a Swing Line Loan) is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000; provided that a Base Rate Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the Aggregate Revolving Credit
Commitments or that is required to finance the reimbursement of a Letter of
Credit drawing.





24
















(d)

Each Swing Line Loan shall be in an amount that is an integral multiple of
$25,000 and not less than $50,000.  

(e)

Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of five
Eurodollar Rate Borrowings outstanding.

(f)

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.3

REQUESTS FOR BORROWINGS.  To request a Borrowing (other than a Swing Line Loan),
the Borrower shall notify the Administrative Agent of such request in writing
(which may be via facsimile or email) (a) in the case of a Eurodollar Rate
Borrowing, not later than 10:00 a.m., three Business Days before the date of the
proposed Borrowing or (b) in the case of a Base Rate Borrowing, not later than
10:00 a.m. on the date of the proposed Borrowing.  Each such Borrowing Request
shall be irrevocable, and shall, if in writing, be in substantially the form of
Exhibit C attached hereto (or such other form as may be approved by the
Administrative Agent).  Each such Borrowing Request shall specify the following
information in compliance with Section 2.2:

(a)

the aggregate amount of the requested Borrowing;

(b)

the date of such Borrowing, which shall be a Business Day;

(c)

whether such Borrowing is to be a Base Rate or Eurodollar Rate Borrowing;

(d)

in the case of a Eurodollar Rate, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(e)

the location and number of the account to which funds are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.4

SWING LINE LOANS.

(a)

As a convenience to the Borrower, the Swing Line Lender, in its sole discretion,
may make Swing Line Loans to the Borrower from time to time during the
Availability Period for the Revolving Credit Facility, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swing Line Loans exceeding the Swing Line
Sublimit or (ii) the sum of the total Revolving Credit Exposures exceeding the
Aggregate Revolving Credit Commitments.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Swing Line Lender may make and
the Borrower may borrow, prepay and reborrow Swing Line Loans.





25
















(b)

Swing Line Loans shall be made available to the Borrower by means of a credit to
a deposit account of the Borrower with the Swing Line Lender pursuant to
arrangements mutually acceptable to the Borrower and the Swing Line Lender.

(c)

The Swing Line Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swing Line Loans
outstanding.  Such notice shall specify the aggregate amount of Swing Line Loans
in which Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swing Line Loan or Loans.
 Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swing Line Lender, such Lender’s Applicable Percentage of such Swing Line
Loan or Loans.  Each Lender acknowledges and agrees that its obligation to
acquire participations in Swing Line Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.6 with respect to Loans made by such Lender (and Section 2.6 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swing Line Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swing Line Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swing Line Loan shall be
made to the Administrative Agent and not to the Swing Line Lender.  Any amounts
received by the Swing Line Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swing Line Loan after receipt by the Swing Line
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swing Line Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swing Line Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swing Line Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.  

(d)

Notwithstanding anything to the contrary contained in this Agreement, this
Section 2.4 shall be subject to the terms and conditions of Section 2.19 and
Section 2.20.

SECTION 2.5

LETTERS OF CREDIT.  

(a)

Subject to the terms and conditions set forth herein, the Borrower may request
the issuance of Letters of Credit for its own account or the account of any
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank (in a minimum amount of $25,000 unless otherwise approved by the
Issuing Bank), at any time and from time to time during the Availability Period
for the Revolving Credit Facility; provided that the Issuing Bank shall not be
required to issue or extend any Letter of Credit if (i) an Event of Default has
occurred and is continuing, (ii) any Lender with a Revolving Credit Commitment
is a Defaulting Lender, (iii) any Person that Controls such Lender or its
holding company has been deemed insolvent or become the subject of a bankruptcy,
insolvency, receivership or similar proceeding





26
















or (iv) any Lender or any such Person is believed in good faith by the Issuing
Bank to have defaulted in fulfilling its obligations under one or more other
syndicated credit facilities.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control.  

(b)

To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send via facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least by 10:00 a.m. three Business Days in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a Letter of Credit Agreement in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (i) the Letter of Credit Exposure shall not exceed the
Letter of Credit Sublimit and (ii) the sum of the total Revolving Credit
Exposures shall not exceed the Aggregate Revolving Credit Commitments.

(c)

Each Letter of Credit shall expire at or prior to the close of business on the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension exclusive of evergreen renewal provisions) and (ii)
the date that is five Business Days prior to the Maturity Date (unless, in the
case of this clause (ii), the Borrower makes arrangements satisfactory to the
Issuing Bank to Cash Collateralize (which shall be composed solely of cash) such
Letter of Credit on or before the date that is five Business Days prior to the
Maturity Date); provided, however, that in no event shall any Letter of Credit
expire more than one year after the date of issuance of such Letter of Credit.

(d)

By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Lender, and
each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each drawing of each
Letter of Credit not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.





27
















(e)

If the Issuing Bank shall make any payment in respect of a drawing under a
Letter of Credit, the Borrower shall reimburse such payment by paying to the
Administrative Agent an amount equal to such payment not later than 1:30 p.m. on
the date of such payment if the Borrower shall have received notice of such
drawing prior to 10:00 a.m. on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
1:30 p.m. on the Business Day immediately following the day that the Borrower
receives such notice (together with interest thereon at the rate applicable to
Base Rate Revolving Loans hereunder).  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable drawing, the payment then due from the Borrower in respect thereof
and such Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.6 with respect to Loans made by such Lender (and Section
2.6 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such payment.

(f)

The Borrower’s obligation to reimburse Letter of Credit drawings as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
Applicable Law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without





28
















limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.  

(g)

The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
 The Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by facsimile) of such demand for payment and
whether the Issuing Bank has made or will make a payment thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such payment.  

(h)

If the Issuing Bank shall make any payment under a Letter of Credit then, unless
the Borrower shall reimburse such payment in accordance with paragraph (e) of
this Section, the unpaid amount thereof shall bear interest, for each day from
and including the date such payment is made to but excluding the date that the
Borrower reimburses such payment, at the rate per annum then applicable to Base
Rate Revolving Loans; provided that, if the Borrower fails to reimburse such
payment on the Business Day after the date when due pursuant to paragraph (e) of
this Section, then the Default Rate shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)

If any Event of Default shall occur and be continuing, on the Business Day that
the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of Cash Collateral pursuant to this paragraph, the
Borrower shall Cash Collateralize, an amount in cash equal to the Letter of
Credit Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or (h) of
Section 8.1.

(j)

Any deposits used to Cash Collateralize Letter of Credit Exposure pursuant to
paragraph (i) of this Section shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement or, in the case of Cash Collateral deposited at the
termination of this Agreement or pursuant to paragraph (c) of this Section, in
an account with the Issuing Bank for its own account.  The Administrative Agent
or Issuing Bank, as the case may be, shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent or Issuing
Bank, as the case may be, and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in any such account maintained by the
Administrative Agent shall be applied by the Administrative Agent to reimburse
the Issuing Bank for unreimbursed Letter of Credit drawings and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Letter of Credit Exposure at such time or,
if the maturity of the Loans has been





29
















accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy other obligations of the Borrower under this Agreement.  The balance, if
any, in any such Cash Collateral account deposited by the Borrower pursuant to
paragraph (i) of this Section shall be returned to the Borrower:  (i) following
a determination by the Administrative Agent or the Required Lenders (each in
their sole discretion) that an Event of Default no longer exists or (ii) if the
maturity of the Loans has been accelerated, all Letters of Credit shall have
expired or been fully drawn upon, all Letter of Credit Exposure shall have been
reimbursed and all other Obligations shall have been paid in full.

SECTION 2.6

FUNDING OF BORROWINGS.

Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 1:00 p.m., to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swing Line Loans shall be made
as provided in Section 2.4.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account maintained with the Administrative Agent and designated by
the Borrower in the applicable Borrowing Request; provided that Revolving Loans
made to finance the reimbursement of a drawing under a Letter of Credit shall be
remitted by the Administrative Agent to the Issuing Bank.  

SECTION 2.7

INTEREST ELECTIONS.  

(a)

Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Rate Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swing Line Borrowings, which may not be converted or continued.    

(b)

To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing by the time that a Borrowing
Request would be required under Section 2.3 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  

(c)

Each Interest Election Request shall specify the following information in
compliance with Section 2.3:

(i)

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing), each of which shall be subject to the
requirements set forth in Section 2.2(c) regarding minimum and multiple amounts
applicable to the continuation and conversion of Borrowings;

(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;





30
















(iii)

whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Rate Borrowing; and

(iv)

if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e)

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Rate Borrowing and (ii) unless repaid, each
Eurodollar Rate Borrowing shall be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.8

TERMINATION AND REDUCTION OF REVOLVING CREDIT COMMITMENTS.

(a)

Unless previously terminated, the Revolving Credit Commitments shall terminate
on the Maturity Date.

(b)

The Borrower may at any time terminate, or from time to time reduce, the
Revolving Credit Commitments; provided that (A) each reduction of the Revolving
Credit Commitments shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (B) the Borrower shall not terminate
or reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the sum of the Revolving Credit Exposures would exceed the Aggregate Revolving
Credit Commitments.

(c)

The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Revolving Credit Commitments under paragraph (b) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable.  Any such termination or reduction shall
be permanent and shall be made ratably among the Lenders in accordance with
their respective Revolving Credit Commitments thereto.

SECTION 2.9

REPAYMENT OF LOANS; EVIDENCE OF DEBT.  





31
















(a)

The Borrower unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date.  In addition, the Borrower unconditionally promises to pay
to the Swing Line Lender the then unpaid principal amount of each Swing Line
Loan on the earliest to occur of (i) the Swing Line Lender’s demand therefore,
(ii) the date ten (10) days after such Swing Line Loan is made and (iii) the
Maturity Date.

(b)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)

The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)

The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.  

(e)

Any Lender may request that Loans made by it be evidenced by a promissory note
having terms consistent with this Agreement.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
 Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.5) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10

PREPAYMENT OF LOANS.  

(a)

Optional.

(i)

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without penalty or premium (other than break
funding payments pursuant to Section 3.3), subject to prior notice in accordance
with paragraph (ii) of this Section 2.10(a).  

(ii)

The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swing Line Loan, the Swing Line Lender) in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Rate
Borrowing, not later than 10:00 a.m., three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Base Rate Borrowing, not later
than 10:00 a.m., on the date of prepayment or (iii) in the case of prepayment of
a Swing Line Loan, not later than 11:00 a.m., on the date of prepayment.  Each
such notice shall be irrevocable, shall specify the prepayment date and the
principal amount of





32
















each Borrowing or portion thereof to be prepaid, and, in the case of any written
notice or confirmation, shall be signed by the Borrower in substantially the
form of Exhibit E attached hereto or such other form as may be approved by the
Administrative Agent.  Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.2.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.

(b)

Mandatory.  If for any reason the Revolving Credit Exposure of all of the
Lenders at any time exceeds the Aggregate Revolving Credit Commitments then in
effect, the Borrower shall immediately prepay Loans and/or Cash Collateralize
Letter of Credit Exposure in an aggregate amount equal to such excess; provided,
that the Borrower shall not be required to Cash Collateralize Letter of Credit
Exposure pursuant to this Section 2.10(b) unless after the prepayment in full of
the Revolving Loans and Swing Line Loans the Revolving Credit Exposure of all of
the Lenders exceeds the Aggregate Revolving Credit Commitments then in effect

SECTION 2.11

FEES.  

(a)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender in accordance with its Applicable Percentage, a non-refundable commitment
fee (the “Commitment Fee(s)”) equal to (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Credit Commitments exceed
the sum of (A) the outstanding principal amount of all Revolving Loans (for the
avoidance of doubt, not including Swing Line Loans) and (B) all Letter of Credit
Exposure; provided that, if such Lender continues to have any outstanding Letter
of Credit Exposure after its Revolving Credit Commitment terminates (other than
Letter of Credit Exposure that is fully Cash Collateralized), then the
Commitment Fee shall continue to accrue on the daily amount of such Lender’s
outstanding Letter of Credit Exposure from and including the date on which its
Revolving Credit Commitment terminates to but excluding the date on which such
Lender ceases to have any outstanding Letter of Credit Exposure (other than
Letter of Credit Exposure that is fully Cash Collateralized).  Accrued
Commitment Fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the Revolving
Credit Commitments terminate, commencing on the first such date to occur after
the date hereof; provided that any Commitment Fees accruing after the date on
which the Revolving Credit Commitments terminate shall be payable on demand.
 All Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b)

The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit (the “Letter of Credit Fee”), which Letter of Credit Fee shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Rate Loans on the average daily amount of such Lender’s Letter of
Credit Exposure during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Credit
Commitment terminates and the date on which such Lender ceases to have any
Letter of Credit Exposure, and (ii) to the Issuing Bank with respect to each
Letter of Credit, a fronting fee of 0.125% of the maximum amount of Letter of
Credit Exposure under such Letter of Credit, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension





33
















of any Letter of Credit or processing of drawings thereunder.  Letter of Credit
Fees accrued shall be payable on the last Business Day of March, June, September
and December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Credit Commitments terminate and any such fees accruing after the
date on which the Revolving Credit Commitments terminate shall be payable on
demand.  Fronting fees shall be paid on the date of the issuance, amendment (if
the maximum amount of Letter of Credit Exposure is increased by such amendment),
renewal or extension of the applicable Letter of Credit.  Any other fees payable
to the Issuing Bank pursuant to this paragraph shall be payable on demand.  All
Letter of Credit Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at a rate equal to the Applicable
Rate plus 2.0% per annum.

(c)

The Borrower agrees to pay to the Administrative Agent, for its own account, the
fees payable in the amounts and at the times set forth in the Engagement Letter,
dated as of October 7, 2011, among the Borrower and Wells Fargo Securities.

(d)

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.12

INTEREST.  

(a)

The Loans comprising each Base Rate Borrowing (including each Swing Line Loan)
shall bear interest at the Base Rate plus the Applicable Rate.

(b)

The Loans comprising each Eurodollar Rate Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Credit Commitments; provided that (i) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (ii) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(d)

Notwithstanding the foregoing (i) immediately upon the occurrence and during the
continuance of an Event of Default under Section 8.1(a), (g) or (h), or (ii) at
the election of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, (A) all outstanding Eurodollar Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Rate) then applicable to Eurodollar Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate (including the Applicable Rate)
then applicable to Base Rate Loans, (B) all outstanding Base Rate Loans and
other Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Rate) then applicable to Base





34
















Rate Loans or such other Obligations arising hereunder or under any other Loan
Document and (C) all accrued and unpaid interest shall be due and payable on
demand of the Administrative Agent (collectively, the “Default Rate”).  Interest
shall continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.

(e)

Interest Payment and Computation.  Interest on each Base Rate Loan shall be due
and payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2011; and interest on each Eurodollar Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period (the “Interest Payment Date”).
 All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).

(f)

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason (other than solely as a
result of a Change in Law or change in GAAP that occurs after the date of the
delivery of the applicable Compliance Certificate and is applied retroactively),
the Borrower or the Lenders determine that (i) the Consolidated Total Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Bank, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Bank), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
 This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Bank, as the case may be, otherwise available hereunder,
including, without limitation, rights under Section 2.12(c) and Article VIII.
 The Borrower’s obligations under this paragraph shall survive the termination
of the Revolving Credit Commitments and the repayment of all other Obligations
hereunder.

SECTION 2.13

ALTERNATE RATE OF INTEREST.  If prior to the commencement of any Interest Period
for a Eurodollar Rate Borrowing:

(a)

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining Eurodollar Rate for such Interest Period; or

(b)

the Administrative Agent is advised by the Required Lenders that the Eurodollar
Rate for such Interest Period does not and will not adequately and fairly
reflect the cost to such Lenders of making or maintaining Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent





35
















notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Rate Borrowing shall be ineffective, and (ii) if any Borrowing
Request requests a Eurodollar Rate Borrowing, such Borrowing shall be made as a
Base Rate Borrowing.

SECTION 2.14

GUARANTIES.  All Obligations of the Borrower to the Administrative Agent or any
Guaranteed Party shall be guaranteed jointly and severally by each Subsidiary of
the Borrower (other than any Excluded Subsidiaries), as evidenced by and subject
to the terms of guaranties in form and substance satisfactory to the
Administrative Agent.  To the extent that any Subsidiary is designated as an
Excluded Subsidiary in accordance with the definition of Excluded Subsidiary or
the release of a Subsidiary is otherwise approved by the Required Lenders in
accordance with Section 10.1, the Administrative Agent is authorized to execute
and, promptly upon such designation or approval shall, at the Borrower’s cost
and expense, execute and deliver a release of such Subsidiary from the
Subsidiary Guaranty Agreement on behalf of the Guaranteed Parties.

SECTION 2.15

PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK;

(a)

Payments Generally.  Except as otherwise expressly provided herein, all payments
by the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at its Payment
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein.  The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 11:00 a.m. shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.  If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)

Funding by the Lenders; Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing hereunder that such Lender will not make
available to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry practice on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such





36
















borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(c)

Payments by the Borrower; Presumptions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry practice on interbank compensation.

(d)

Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.4(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.4(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.4(c).

SECTION 2.16

SHARING OF PAYMENT BY LENDERS.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)

if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)

the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in drawings made under any Letter of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary (as to which the
provisions of this paragraph shall apply).

SECTION 2.17

INCREASE IN REVOLVING CREDIT COMMITMENTS.  





37
















(a)

Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent, the Borrower may from time to time request an increase in
the Aggregate Revolving Credit Commitments by an amount not exceeding
$100,000,000; provided that (i) each increase in the Aggregate Revolving Credit
Commitments shall be in an amount not less than $25,000,000 and (ii) the
Borrower may make a maximum of three (3) such requests.  At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond.  

(b)

Lender Elections to Increase.  Each Lender requested by the Borrower to increase
its Revolving Credit Commitment shall notify the Administrative Agent within the
time period specified by the Borrower (which shall be a period acceptable to the
Administrative Agent) whether or not it agrees to increase its Revolving Credit
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage in respect of the Revolving Credit Facility of such
requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Credit Commitment.  

(c)

Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Borrower of the Lenders’ responses to each request made
hereunder.  Whether or not necessary to achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent, the Issuing
Bank and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

(d)

Effective Date and Allocations.  If the Aggregate Revolving Credit Commitments
are increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.  

(e)

Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party:

(i)

certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase; and

(ii)

in the case of the Borrower, certifying that, before and after giving effect to
such increase and any Loans made concurrently therewith:

(A)

the representations and warranties contained in Article IV and the other Loan
Documents are true in all material respects on and as of the Increase Effective
Date, except (i) that if a qualifier relating to materiality, Material Adverse
Effect or a similar concept applies, such representation or warranty is true in
all respects, (ii) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true in all
material respects as of such earlier date (unless a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, in which case
such representation or warranty is true





38
















in all respects), and (iii) that for purposes of this Section 2.17 the
representations and warranties contained in Section 4.5(a) shall be deemed to
refer to the most recent statements furnished pursuant to Section 6.1(a) and
(b), respectively;

(B)

the Borrower is in compliance, calculated on a pro forma basis, with the
financial covenants contained in Section 6.12 hereof; and

(C)

no Default exists.  

On the Increase Effective Date, each Lender increasing its Revolving Credit
Commitment pursuant to this Section 2.17 shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, to
be required in order to keep the outstanding Revolving Loans ratable with any
revised Applicable Percentages in respect of the Revolving Credit Facility
arising from any nonratable increase in the Revolving Credit Commitments under
this Section.  To the extent that any Lender’s Revolving Loans are reduced as a
result of the increase in the Revolving Credit Commitments, the Borrower shall
be deemed to have repaid and reborrowed all such Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.3).

(f)

Terms of Increase.  Each such increase shall mature on the Maturity Date and
shall be on identical terms and conditions as applicable to the existing
Revolving Credit Facility; provided that (i) the Applicable Rate with respect to
such increase may differ from the Applicable Rate prior to giving effect to such
increase, (ii) an upfront fee may be paid to any Lender that agrees to increase
its Revolving Credit Commitment in connection with such increase and (iii) each
party hereto hereby irrevocably authorizes the Administrative Agent on its
behalf, and without further consent, to enter into amendments or modifications
to this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents that are reasonably necessary or appropriate in order to
effectuate such increase on the Increase Effective Date.

(g)

Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.16 or 10.1 to the contrary.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.18

EXTENSION OF THE MATURITY DATE.  The Borrower shall have the right, exercisable
one time, to extend the date set forth in clause (a) of the definition of
“Maturity Date” by one year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the date set forth in clause (a) of the definition of
“Maturity Date”, a written request for such extension (an “Extension Request”).
The Administrative Agent shall notify the Lenders if it receives an Extension
Request promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the date set forth in clause (a) of the definition of “Maturity
Date” shall be extended for one year:

(a)

the receipt by the Administrative Agent of the Extension Request;





39
















(b)

the receipt by the Administrative Agent, for the account of each Lender, a fee
equal to 0.1% of the amount of such Lender’s Revolving Credit Commitment
(whether or not utilized);

(c)

the receipt by the Administrative Agent of a certificate of each Loan Party
dated as of the effective date of the Extension Request (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party:  (i)
certifying that, immediately prior to such extension and immediately after
giving effect thereto, (A) no Default or Event of Default shall exist and (B)
the representations and warranties contained in Article IV and the other Loan
Documents are true in all material respects on and as of the effective date of
the Extension Request, except (1) that if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty is true in all respects and (2) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true in all material respects as of such earlier date (unless a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
in which case such representation or warranty is true in all respects) and (ii)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such Extension.

At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Loan Parties shall deliver to the
Administrative Agent a certificate signed by a Responsible Officer of such Loan
Party certifying the matters referred to in the immediately preceding clause
(d)(i).

SECTION 2.19

CASH COLLATERAL.  At any time that there shall exist a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent, the
Issuing Bank or the Swing Line Lender (with a copy to the Administrative Agent),
the Borrower shall Cash Collateralize the Fronting Exposure of the Issuing Bank
and/or the Swing Line Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 2.20(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(a)

Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank and the Swing Line Lender, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Exposure and Swing Line Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Bank and the Swing Line Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b)

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 or Section 2.20 in
respect of Letters of Credit and Swing Line Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Exposure and Swing Line Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.





40
















(c)

Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Bank and/or the
Swing Line Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.19 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Bank and the Swing Line Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.20, the
Person providing Cash Collateral, the Issuing Bank and the Swing Line Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

SECTION 2.20

DEFAULTING LENDERS.  

(a)

Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)

Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.

(ii)

Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.3 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swing Line Lender hereunder; third,
to Cash Collateralize the Fronting Exposure of the Issuing Bank and the Swing
Line Lender with respect to such Defaulting Lender in accordance with Section
2.19; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan or funded participation in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit and Swing Line Loans issued under this
Agreement, in accordance with Section 2.19; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit or Swing Line Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swing Line Loans were issued at a time when the conditions
set forth in Section 5.2 were satisfied or waived, such payment shall





41
















be applied solely to pay the Loans of, and funded participations in Letters of
Credit or Swing Line Loans owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swing Line Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Exposure and Swing Line Loans are held by the Lenders pro rata
in accordance with the Revolving Credit Commitments under the applicable
Revolving Credit Facility without giving effect to Section 2.20(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)

Certain Fees.

(1)

No Defaulting Lender shall be entitled to receive any Commitment Fee pursuant to
Section 2.11(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(2)

Each Defaulting Lender shall be entitled to receive any Letter of Credit Fee
pursuant to Section 2.11(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.19.  

(3)

With respect to any Commitment Fee or any Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (1) or (2) above, the
Borrower shall (A) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Exposure or Swing Line Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(B) pay to the Issuing Bank and the Swing Line Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (C) not be required to pay the remaining amount of any
such fee.

(iv)

Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender’s participation in Letter of Credit Exposure and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that (x)
the conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)

Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under Applicable Law, (x)





42
















first, repay Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in Section 2.19.

(b)

Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Issuing
Bank and the Swing Line Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with their Revolving
Credit Commitments (without giving effect to Section 2.20(a)(iv), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c)

New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III
YIELD PROTECTION

SECTION 3.1

INCREASED COSTS.

(a)

Increased Costs Generally.  If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.1(e)) or the Issuing Bank;

(ii)

subject any Lender or the Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.2 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or

(iii)

impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or





43
















maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the Issuing Bank, the Borrower shall pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b)

Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)

Certificates for Reimbursement.  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)

Delay in Requests.  Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 3.2

TAXES.

(a)

Payments Free of Taxes.  Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required by Applicable Law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, each





44
















Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

(b)

Payment of Other Taxes by the Borrower.  Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c)

Reimbursement by the Borrower.  The Borrower shall reimburse the Administrative
Agent, each Lender and the Issuing Bank, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d)

Evidence of Payments.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority required by
this Section 3.2, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)

Status of Lenders.  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:





45
















(i)

duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

(ii)

duly completed copies of Internal Revenue Service Form W-8ECI;

(iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN; or

(iv)

any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
Applicable Law to permit  the Borrower to determine the withholding or deduction
required to be made.

(f)

Treatment of Certain Refunds.  If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been reimbursed by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower shall, upon the request of
the Administrative Agent, such Lender or the Issuing Bank, repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, such Lender or
the Issuing Bank in the event the Administrative Agent, such Lender or the
Issuing Bank is required to repay such refund to such Governmental Authority.
 This paragraph shall not be construed to require the Administrative Agent, any
Lender or the Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

SECTION 3.3

BREAK FUNDING PAYMENTS.  In the event of (a) the payment of any principal of any
Eurodollar Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto, or (c) the failure to borrow, convert, continue or prepay
any Revolving Eurodollar Rate Loan on the date specified in any notice delivered
pursuant hereto, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event (including any
loss or expense arising from the liquidation or redeployment of funds obtained
by it to maintain such Eurodollar Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained), together with any
administrative charges charged by such Lender in connection with the foregoing.
 For the purposes of calculating amounts payable under this Section, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it by a
matching deposit or other borrowing in the London interbank Eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.    A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to





46
















receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 3.4

SURVIVAL.  All of the Borrower’s obligations under this Article III shall
survive the termination of the Revolving Credit Commitments and the repayment of
all Obligations hereunder.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 4.1

EXISTENCE, QUALIFICATION AND POWER.  Each Loan Party (a) is duly organized or
formed and validly existing under the Applicable Law of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver, and perform
its obligations under the Loan Documents to which it is a party and consummate
the transactions contemplated hereby or thereby, and (c) is duly qualified and
is licensed and in good standing under the Applicable Law of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or licenses, except in each case referred
to in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 4.2

AUTHORIZATION; NO CONTRAVENTION.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.  

SECTION 4.3

GOVERNMENTAL AUTHORIZATION; CONSENTS.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement, any other Loan Document or the
consummation of the transactions contemplated hereby or thereby.     

SECTION 4.4

BINDING EFFECT.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
bankruptcy laws and general principles of equity.

SECTION 4.5

FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.  

(a)

The Borrower has heretofore furnished to the Lenders (i) the Audited Financial
Statements and (ii) its consolidated balance sheet and statements of income,
stockholders





47
















equity and cash flows as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2011, certified by a Responsible Officer.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b)

Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 4.6

LITIGATION.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or the transactions contemplated hereby or thereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect (after the application
of any proceeds of insurance as to which the insurance carrier has been notified
of the potential claim and does not dispute the coverage of such payment).  

SECTION 4.7

NO DEFAULT.  Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

SECTION 4.8

OWNERSHIP OF PROPERTY; LIENS.  The Borrower and each Subsidiary has good and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Permitted Liens.  

SECTION 4.9

ENVIRONMENTAL COMPLIANCE.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that allege any material Environmental Liability that
could reasonably be expected to have a Material Adverse Effect.  

SECTION 4.10

INSURANCE.  The properties of the Borrower and its Subsidiaries (or, in the case
of real property, equipment or other personal property leased to others, their
respective lessees) are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, after giving effect
to any self-insurance compatible with the following standards, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.  

SECTION 4.11

TAXES.  The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state





48
















and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.  

SECTION 4.12

ERISA COMPLIANCE.  

(a)

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan which is intended to be a qualified plan under Section 401(a) of the Code
as currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code.  To the best knowledge of the Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b)

There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)

(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)

Neither the Borrower or any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than those listed on Schedule 4.12(d) hereto.

SECTION 4.13

SUBSIDIARIES.  As of the Closing Date, the Borrower has no Subsidiaries other
than those specifically disclosed on Schedule 4.13.  





49
















SECTION 4.14

DISCLOSURE.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party in connection with any Loan Document to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby or thereby
and the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  

SECTION 4.15

COMPLIANCE WITH LAWS.  The Borrower and each Subsidiary is in compliance in all
material respects with the requirements of all Applicable Laws (including,
without limitation, as applicable, all Healthcare Laws) and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.  

SECTION 4.16

MARGIN REGULATIONS; INVESTMENT COMPANY ACT; ETC.  

(a)

None of the proceeds of any Loan or Letter of Credit issued hereunder will be
used, directly or indirectly, for the purpose of (i) purchasing or carrying any
margin stock, (ii) reducing or retiring any Indebtedness which was originally
incurred to purchase or carry margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System) or (iii) any
other purpose which violates or which would be inconsistent with Regulation U
(12 CFR Part 221) or Regulation X (12 CFR Part 224) of the Board of Governors of
the Federal Reserve System.  Without limitation of the foregoing, at no time
shall more than 25% of the value of the assets of the Borrower and its
Subsidiaries on a consolidated basis consist of margin stock.  

(b)

Neither the Borrower nor any Subsidiary is (i) an “investment company”, a
company “controlled” by an “investment company,” or an “investment advisor,” in
each case as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended, or (ii) otherwise subject to any other regulatory
scheme limiting its ability to incur debt under this Agreement or the other Loan
Documents.  

SECTION 4.17

SOLVENCY.  Each Loan Party is Solvent after giving effect to the transactions
contemplated hereby.  

SECTION 4.18

PERMITS, FRANCHISES.  The Borrower and each Subsidiary possesses, and will
hereafter possess, all permits, consents, approvals, franchises and licenses
required and rights to all trademarks, trade names, patents, and fictitious
names, if any, necessary to or used in the course of business granted to it and
enable it to conduct the business in which it is now engaged in compliance with
Applicable Law, without known conflict with any trademark, trade names, patents
or other proprietary right of any Person where the failure to possess such asset
could reasonably be expected to have a Material Adverse Effect.  





50
















SECTION 4.19

MATERIAL AGREEMENTS.  There is no existing default or event of default (after
the expiration of any applicable grace or cure period) by any Loan Party under
any Material Agreement, which might reasonably be expected to give rise to a
Material Adverse Effect.  

SECTION 4.20

REIT STATUS. The Borrower: (a) is a REIT, (b) has not revoked its election to be
a REIT, (c) has not engaged in any “prohibited transactions” as defined in
Section 856(b)(6)(iii) of the Internal Revenue Code (or any successor provision
thereto), and (d) for its current “tax year” as defined in the Internal Revenue
Code is and for all prior tax years subsequent to its election to be a REIT has
been entitled to a dividends paid deduction which meets the requirements of
Section 857 of the Internal Revenue Code.

SECTION 4.21

UNENCUMBERED LEASE PROPERTY.  As of the Closing Date, Schedule 4.21 is a correct
and complete list of each Unencumbered Lease Property.  Each of the properties
included by the Borrower in the calculation of Aggregate Unencumbered Fixed
Asset Value satisfies all of the requirements contained in the definition of
Unencumbered Lease Property.

SECTION 4.22

OFAC.  No Loan Party nor any of its Subsidiaries (i) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States (50 U.S.C. App. §§ 1 et seq.), as amended, (ii) is in
violation of (A) the Trading with the Enemy Act, as amended, (B) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (C) the PATRIOT Act or (iii) is a Sanctioned Person.
 No part of the proceeds of any Loan or Letter of Credit hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

SECTION 4.23

INTELLECTUAL PROPERTY MATTERS.  Each Loan Party and each Subsidiary thereof owns
or possesses rights to use all material franchises, licenses, copyrights,
copyright applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business.  No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Loan Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations.

SECTION 4.24

EMPLOYEE RELATIONS.  No Loan Party or any Subsidiary thereof is party to any
collective bargaining agreement or has any labor union been recognized as the
representative of its employees.  The Borrower knows of no pending, threatened
or contemplated strikes, work stoppage or other collective labor disputes
involving its employees or those of its Subsidiaries.

SECTION 4.25

BURDENSOME PROVISIONS.  The Loan Parties and their respective Subsidiaries do
not presently anticipate that future expenditures needed to meet the provisions
of any statutes, orders, rules or regulations of a Governmental Authority will
be so burdensome as to have a Material Adverse Effect.  No Subsidiary is party
to any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Equity Interests to the Borrower or any





51
















Subsidiary or to transfer any of its assets or properties to the Borrower or any
other Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law.

ARTICLE V
CONDITIONS

SECTION 5.1

CONDITIONS OF THE INITIAL LOAN(S) OR LETTER(S) OF CREDIT.  The obligation of
each Lender and the Issuing Bank to make any Loan or issue any Letter of Credit
contemplated by this Agreement is subject to the fulfillment of all of the
following conditions:

(a)

Approval of Counsel.  All legal matters incidental to the extension of credit by
any Lender or the Issuing Bank shall be satisfactory to the Administrative Agent
and its counsel.

(b)

Executed Loan Documents.  This Agreement and any Notes in favor of a Lender
requesting a Note, together with any other applicable Loan Documents, shall have
been duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.

(c)

Closing Certificates; Etc.  The Administrative Agent shall have received each of
the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i)

Officer’s Certificate.  A certificate from a Responsible Officer of the Borrower
to the effect that (A) all representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true, correct
and complete in all respects); (B) none of the Loan Parties is in violation of
any of the covenants contained in this Agreement and the other Loan Documents;
(C) after giving effect to the transactions contemplated hereby, no Default or
Event of Default has occurred and is continuing; (D) since December 31, 2010, no
event has occurred or condition arisen, either individually or in the aggregate,
that could reasonably be expected to have a Material Adverse Effect; and (E) 
each of the Loan Parties, as applicable, has satisfied each of the conditions
set forth in Section 5.1 and Section 5.2.

(ii)

Certificate of Secretary of each Loan Party.  A certificate of a Responsible
Officer of each Loan Party certifying as to the incumbency and genuineness of
the signature of each officer of such Loan Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
of such Loan Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation or
formation, (B) the bylaws or other governing document of such Loan Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Loan Party authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
5.1(c)(iii).

(iii)

Certificates of Good Standing.  Certificates as of a recent date of the good
standing of each Loan Party under the laws of its jurisdiction of organization
and, to the





52
















extent requested by the Administrative Agent, each other jurisdiction where such
Loan Party is qualified to do business and, to the extent available, a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Loan Party has filed required tax returns and owes no delinquent
taxes.

(d)

Opinions of Counsel.  Favorable opinions of counsel to the Loan Parties
addressed to the Administrative Agent and the Lenders with respect to the Loan
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

(e)

Consents; Defaults.

(i)

Governmental and Third Party Approvals.  The Loan Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on any
of the Loan Parties or such other transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

(ii)

No Injunction, Etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(f)

Financial Matters.

(i)

Financial Projections.  The Administrative Agent shall have received projections
prepared by management of the Borrower, of balance sheets, income statements and
cash flow statements of the Borrower and its Subsidiaries (reflecting both (A)
the organic case and (B) the assumed acquisitions case) on an annual basis for
each year during the term of the Revolving Credit Facility, which shall not be
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.

(ii)

Financial Condition/Solvency Certificate.  The Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by the chief executive
officer, chief financial officer or the chief accounting officer of the
Borrower, that (A) after giving effect to the transactions contemplated hereby,
each Loan Party is each Solvent, (B) attached thereto are calculations
evidencing compliance on a pro forma basis after giving effect to the
transactions contemplated hereby with the covenants contained in Section 6.12,
(C) the financial projections previously delivered to the Administrative Agent
represent the good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its





53
















Subsidiaries and (D) attached thereto are calculations evidencing which
Subsidiaries are Excluded Subsidiaries in compliance with the requirements set
forth in the definition thereof.  

(iii)

Fees.  The Borrower shall have paid (i) to the Administrative Agent, the
Arranger and the Lenders the fees set forth or referenced in Section 2.11 and
any other accrued and unpaid fees or commissions due hereunder, (B) all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

(g)

Borrowing Request.  The Administrative Agent shall have received a Borrowing
Request from the Borrower in accordance with Section 2.3, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made on or after the Closing Date are to be disbursed.

(h)

Specified Pay-Off Indebtedness.  The Administrative Agent shall have received
evidence satisfactory to it that, concurrently with the closing, the Specified
Pay-Off Indebtedness is paid in full, any related credit facilities are
terminated and any Liens securing the same are released.

(i)

PATRIOT Act.  The Borrower and each of the other Loan Parties shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act.

(j)

Lien Searches.  The Administrative Agent shall have received the results of
 Lien searches, in form and substance reasonably satisfactory thereto, made
against the Loan Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Permitted Liens).

(k)

Other Documents.  All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent.  The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender





54
















unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

SECTION 5.2

CONDITIONS OF EACH LOAN OR LETTER OF CREDIT.  The obligation of each Lender and
the Issuing Bank to make each Loan or issue any Letter of Credit requested by
the Borrower hereunder shall be subject to the fulfillment of each of the
following conditions:

(a)

Continuation of Representations and Warranties.  The representations and
warranties contained herein and in each of the other Loan Documents shall be
true in all material respects (except to the extent any such representation and
warranty is qualified by materiality or reference to Material Adverse Effect, in
which case such representation and warranty shall be true, correct and complete
in all respects) on and as of the date of the signing of this Agreement and on
the date such Loan is made or such Letter of Credit is issued, with the same
effect as though such representations and warranties had been made on and as of
each such date, except that for purposes of this Section 5.2(a), the
representations and warranties contained in Section 4.5(a) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.1(a) and
(b), respectively.  The making of each Loan and issuance of each Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section 5.2(a).

(b)

No Existing Default.  No Default or Event of Default shall have occurred and be
continuing on the date such Loan is made or such Letter of Credit is issued.

(c)

Notices.  The Administrative Agent shall have received a Borrowing Request or
Interest Election Request, as applicable, from the Borrower in accordance with
Section 2.3(a) or Section 2.7, as applicable.

(d)

Documentation.  The Administrative Agent shall have received such other
documents, certificates, information or legal opinions as it may reasonably
request, all in form and substance satisfactory to the Administrative Agent and
the Required Lenders, in connection with such Loan or Letter of Credit.

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than any Letter of Credit as to which the
Borrower has made arrangements satisfactory to the Issuing Bank to Cash
Collateralize such Letter of Credit), the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 6.1, 6.2, 6.3, 6.11 and 6.16)
cause each Subsidiary to, unless otherwise consented to by the Required Lenders:
 

SECTION 6.1

FINANCIAL STATEMENTS; BUDGET.  Deliver to the Administrative Agent a sufficient
number of copies for delivery by the Administrative Agent to each Lender, of the
following, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:  

(a)

as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated and, if requested by the
Administrative Agent,





55
















consolidating, balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated and consolidating statements
of income or operations, retained earnings and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, and,
in the case of such consolidated statements, audited and accompanied by a report
and opinion of BDO USA, LLP or another independent certified public accountant
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any qualification or exception and accompanied by a certificate of
the chief executive officer, chief financial officer or chief accounting officer
of the Borrower stating that no Event of Default was discovered or occurred
during the examination of the Borrower;

(b)

as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations and retained earnings for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and
shareholders’ equity of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c)

as soon as available, but in any event not later than the last Business Day of
each fiscal year of the Borrower, a budget consisting of a consolidated
statement of income, statement of cash flows and consolidated balance sheet for
the upcoming fiscal year.

SECTION 6.2

CERTIFICATES; OTHER INFORMATION.  Deliver to the Administrative Agent a
sufficient number of copies for delivery to each Lender, of the following, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)

concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b)

promptly after any request by the Administrative Agent or any Lender, copies of
any audit reports, management letters or recommendations submitted to the board
of directors (or the audit committee of the board of directors) of the Borrower
by independent accountants in connection with the accounts or books of the
Borrower or any Subsidiary, or any audit of any of them;

(c)

promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and  





56
















(d)

promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.

SECTION 6.3

NOTICES.  Promptly notify the Administrative Agent and each Lender:

(a)

of the existence of any Default;

(b)

of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c)

the occurrence of any ERISA Event;

(d)

any material development in connection with the OTAG Investigation; and

(e)

of any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action (if any) the Borrower has taken and
proposes to take with respect thereto.  Each notice pursuant to Section 6.3(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

SECTION 6.4

PAYMENT OF OBLIGATIONS.  Pay and discharge prior to delinquency all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property (other than Permitted Liens); and (c) all
Material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

SECTION 6.5

PRESERVATION OF EXISTENCE, ETC.  (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing (or the local equivalent) under
the laws of the jurisdiction of its organization, except (x) in a transaction
permitted by Section 7.4 or 7.5 or (y) in the case of good standing (or the
local equivalent), to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, if any, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.





57
















SECTION 6.6

MAINTENANCE OF PROPERTIES.  (a) Maintain, preserve and protect (or, in the case
of properties and equipment leased to others, cause its lessees to) all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

SECTION 6.7

MAINTENANCE OF INSURANCE.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, (or, in the case of real
property, equipment or other personal property leased to others, cause its
lessees to maintain) insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.   

SECTION 6.8

COMPLIANCE WITH LAW.  Comply in all material respects with the requirements of
all Applicable Law (including, without limitation, as applicable, all Healthcare
Laws), and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.9

BOOKS AND RECORDS.  (a)  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.  

SECTION 6.10

INSPECTION RIGHTS.  Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) when no Default
exists, only one such inspection shall be done at the expense of the Borrower
per calendar year, and (ii) when a Default exists the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours, as often as may be desired, with reasonable
advance notice to the Borrower.

SECTION 6.11

USE OF PROCEEDS.  Use the proceeds of Loans and the drawings made under the
Letters of Credit (a) to refinance the Specified Pay-Off Indebtedness, (b) to
finance the payment of certain fees and expenses incurred in connection with
this Agreement and (c) for general corporate purposes (including (i) working
capital and (ii) other permitted Investments) not in contravention of Section
7.8, any law or any other provision of this Agreement or any other Loan
Document.





58
















SECTION 6.12

FINANCIAL COVENANTS.  

(a)

Consolidated Total Leverage Ratio.  Maintain at all times a Consolidated Total
Leverage Ratio not greater than 0.40 to 1.00.

(b)

Consolidated EBITDA.  Maintain at all times a Consolidated EBITDA for the
Four-Quarter Period most recently ended as of such date of determination of at
least $55,000,000.

(c)

Minimum Consolidated Tangible Net Worth.  Maintain at all times a Consolidated
Tangible Net Worth of at least (i) $375,000,000, plus (ii) eighty-five percent
(85%) of the net cash proceeds from any equity offering conducted after the date
hereof.

(d)

Minimum Consolidated Unencumbered Fixed Asset Ratio.  Maintain a Consolidated
Unencumbered Fixed Asset Ratio at all times of not less than 1.67 to 1.00

SECTION 6.13

NEW SUBSIDIARIES.  As soon as practicable but in any event within 10 Business
Days following, (i) in the case of clause (a) and (b), (A) the acquisition or
creation of any Subsidiary (other than any Excluded Subsidiary) or (B) pursuant
to the requirements of the definition of Excluded Subsidiary, any Subsidiary
which was an Excluded Subsidiary no longer meeting the requirements of an
Excluded Subsidiary and (ii) in the case of clause (c), the Administrative
Agent’s request therefor, cause to be delivered to the Administrative Agent each
of the following:

(a)

a Subsidiary Guaranty Joinder Agreement executed and delivered by such
Subsidiary;

(b)

current copies of the Organization Documents of such Subsidiary and resolutions
of the board of directors, or equivalent governing body, of such Subsidiary,
together with such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing (or the local equivalent) of such Subsidiary, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to such Subsidiary, the Loan Documents or the
transactions contemplated thereby; and

(c)

to the extent requested by the Administrative Agent, an opinion of counsel to
such Subsidiary, addressed to the Administrative Agent and the Lenders, in form
and substance reasonably acceptable to the Administrative Agent.

SECTION 6.14

COMPLIANCE WITH AGREEMENTS.  Comply in all respects with each term, condition
and provision of all leases, agreements and other instruments entered into in
the conduct of its business including, without limitation, any Material
Agreement, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

SECTION 6.15

FURTHER ASSURANCES.  At the Borrower’s cost and expense, upon request of the
Administrative Agent, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.





59
















SECTION 6.16

  STATUS.  

(a)

Maintain the Borrower’s status as a REIT such that (i) all of the
representations and warranties set forth in clauses (a), (b) and (d) of Section
4.20 shall remain true and correct at all times and (ii) all of the
representations and warranties set forth in clause (c) of Section 4.20 shall
remain true and correct in all material respects.  

(b)

Do or cause to be done all things necessary to maintain the listing of the
Borrower’s Equity Interest on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market System (or any successor thereof).

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than any Letter of Credit as to
which the Borrower has made arrangements satisfactory to the Issuing Bank to
Cash Collateralize such Letter of Credit), the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, without the consent of the
Required Lenders:

SECTION 7.1

LIENS.  Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)

Liens in favor of the Administrative Agent on behalf of the Lenders and other
Guaranteed Parties;  

(b)

Liens with respect to the payment of taxes, assessments or governmental charges
in each case that are not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

(c)

Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by Law or arising in such Person’s Ordinary Course of Business,
(ii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings, and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(d)

deposits made in such Person’s Ordinary Course of Business in connection with
workers’ compensation or unemployment insurance, or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds-entered into in such Person’s Ordinary Course of
Business;

(e)

encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;





60
















(f)

encumbrances arising under leases or subleases of real property that do not, in
the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

(g)

financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in such Person’s Ordinary Course of Business
other than through a Capitalized Lease;

(h)

judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
nationally recognized insurance companies and which do not otherwise result in a
Default;

(i)

Liens consisting of rights of set-off of a customary nature or bankers’ liens on
an amount of deposit, whether arising by contract or operation of law, incurred
in such Person’s Ordinary Course of Business so long as such deposits are not
intended as collateral for any obligation that constitutes Indebtedness; and

(j)

other Liens the result of which, after taking such Liens into account, would not
trigger a Default under any financial covenant contained in Section 6.12 hereof.
 

SECTION 7.2

INVESTMENTS.  Make any Investments, except:

(a)

Investments held by the Borrower or any Subsidiary in the form of cash
equivalents, short-term marketable debt securities or, to the extent
constituting Investments, Swap Contracts otherwise permitted or required by this
Agreement;

(b)

Investments of any Loan Party in any other Loan Party;

(c)

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d)

Guarantees permitted by Section 7.3;

(e)

any other Investment not permitted by clause (a) through (d) the result of
which, after taking such Investment into account, would not trigger a Default
under any financial covenant contained in Section 6.12 hereof; provided, that,
prior to the consummation of any Acquisition involving aggregate consideration
with respect to such Acquisition in excess of $25,000,000, the Borrower shall
deliver to the Administrative Agent a certification, together with financial and
other information in detail reasonably requested by the Administrative Agent to
demonstrate, that no Default (whether under Section 6.12 or otherwise) will
exist either immediately before or immediately after giving effect thereto.

SECTION 7.3

INDEBTEDNESS.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)

Indebtedness under the Loan Documents and Related Credit Arrangements;





61
















(b)

Guarantees of any Loan Party in respect of Indebtedness otherwise permitted
hereunder of any other Loan Party;

(c)

obligations (contingent or otherwise) of the Borrower or any Subsidiary existing
or arising under any Swap Contract (other than any Related Swap Contracts);
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person and not for purposes of speculation or taking a “market
view;”

(d)

Indebtedness of any Loan Party to any other Loan Party (which Indebtedness shall
be subordinated to the Obligations on terms satisfactory to the Administrative
Agent to the extent required by the Administrative Agent); and

(e)

other Indebtedness not permitted by clause (a) through (d) the result of which,
after taking such Indebtedness into account, would not trigger a Default under
any financial covenant contained in Section 6.12 hereof; provided, that, prior
to the creation, incurrence, assumption or existence of any Indebtedness in
excess of $25,000,000, the Borrower shall deliver to the Administrative Agent a
certification, together with financial and other information in detail
reasonably requested by the Administrative Agent to demonstrate, that no Default
(whether under Section 6.12 or otherwise) will exist either immediately before
or immediately after giving effect thereto.

SECTION 7.4

FUNDAMENTAL CHANGES.  Merge, dissolve, liquidate, consolidate with or into,
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a)

so long as no Default or Event of Default exists or would result therefrom: any
Subsidiary may merge with (i) the Borrower; provided that the Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries;
provided that (x) when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, (y) when any Loan Party is merging with another Subsidiary, a Loan Party
shall be the continuing or surviving Person, and (z) any Excluded Subsidiary may
merge with any other Excluded Subsidiary or Person that, after such merger, will
be an Excluded Subsidiary;

(b)

any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Loan Party; provided that if the
transferor in such a transaction is a wholly-owned Subsidiary (other than in the
case of any Excluded Subsidiary), then the transferee must also be a
wholly-owned Subsidiary; and

(c)

the Borrower or any Subsidiary may merge with any Person in order to consummate
any Acquisition or other Investment permitted hereby; provided (i) in the case
of any merger involving the Borrower, the Borrower shall be the surviving Person
and (ii) in any other case, a wholly-owned Subsidiary or an Excluded Subsidiary
shall be the surviving Person of such merger.

SECTION 7.5

DISPOSITIONS.  Make any Disposition or enter into any agreement to make any
Disposition, except:





62
















(a)

Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)

Dispositions of inventory in the ordinary course of business;

(c)

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property, or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

(d)

Dispositions of property by any Subsidiary to the Borrower or to a wholly-owned
Subsidiary; provided that if the transferor of such property is a Loan Party,
the transferee thereof must be a Loan Party;

(e)

Dispositions permitted by Section 7.4; and

(f)

other Dispositions of assets not otherwise permitted by clauses (a) through (e);
the result of which, after taking such Disposition into account, would not
trigger a Default under the any financial covenant contained in Section 6.12
hereof; provided, that, prior to the consummation of any Disposition involving
aggregate consideration with respect to such Disposition in excess of
$25,000,000, the Borrower shall deliver to the Administrative Agent a
certification, together with financial and other information in detail
reasonably requested by the Administrative Agent to demonstrate, that no Default
or Event of Default (whether under Section 6.12 or otherwise) will exist either
immediately before or immediately after giving effect thereto.

provided, further, that any Disposition pursuant to clauses (a), (b), (c) and
(f) shall be for fair market value.

SECTION 7.6

CHANGE IN NATURE OF BUSINESS.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof and other lines of business incidental
or reasonably related thereto.

SECTION 7.7

TRANSACTIONS WITH AFFILIATES.  Enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among Loan Parties.

SECTION 7.8

MARGIN REGULATIONS.  Use the proceeds of any Loan or any drawings made under a
Letter of Credit, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

SECTION 7.9

BURDENSOME AGREEMENTS.  Enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary (other than an Excluded Subsidiary) to make Restricted Payments to
the Borrower or





63
















any Subsidiary Guarantor or to otherwise transfer property to any Loan Party
(other than restrictions on transfers of property encumbered by Permitted Liens
in favor of the holders of the Indebtedness or other obligations secured
thereby), or (ii) of any Subsidiary (other than an Excluded Subsidiary) to
Guarantee the Indebtedness of the Borrower pursuant to the Subsidiary Guaranty
Agreement.

SECTION 7.10

DISSOLUTION, ETC.  Wind up, liquidate or dissolve (voluntarily or involuntarily)
or commence or suffer any proceedings seeking any such winding up, liquidation
or dissolution, except (a) in connection with a merger or consolidation
permitted pursuant to Section 7.4 or (b) that any Excluded Subsidiary may
dissolve itself in accordance with Applicable Law.

SECTION 7.11

SALE AND LEASEBACK TRANSACTIONS (AS LESSEE).  Enter into any arrangement,
directly or indirectly, (as lessee) whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.  

SECTION 7.12

AMENDMENT OF CERTAIN AGREEMENTS.  

(a)

Amend, modify or waive any of its Organization Documents in a manner materially
adverse to the Administrative Agent or any Lender.

(b)

Amend, modify or waive (or permit the modification or amendment of) any of the
terms or provisions of the Master Lease that would adversely affect the rights
or interests of the Administrative Agent or any Lender.

SECTION 7.13

RESTRICTED PAYMENTS.  Make any Restricted Payment other than (a) Restricted
Payments by any Loan Party to another Loan Party, (b) cash dividends necessary
to qualify and maintain its qualification as a REIT and (c) so long as no
Default or Event of Default exists or will exist after giving effect thereto on
the date thereof and on a pro forma basis as if such Restricted Payment occurred
on the last day of the most recently ended Four-Quarter Period, other cash
dividends and cash distributions the result of which, after taking such
Restricted Payment into account, would not trigger a Default under any financial
covenant contained in Section 6.12 hereof.

SECTION 7.14

ACCOUNTING CHANGES.  Make any material change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or any Subsidiary, except to change the fiscal year of a Subsidiary
to confirm its fiscal year to that of the Borrower.

ARTICLE VIII
EVENTS OF DEFAULT, ETC.

SECTION 8.1

EVENTS OF DEFAULT.  The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:

(a)

Any Loan Party shall fail to pay (i) when due any amount of principal of any
Loan, (ii) within two (2) days after the same becomes due, any reimbursement
obligation with respect to any Letter of Credit, or (iii) with five (5) days
after the same becomes due, any





64
















interest on any Loan or with respect to any obligation in respect of any Letter
of Credit or any fees or other amounts payable under any of the Loan Documents.

(b)

The Borrower shall fail to observe or perform any covenant or agreement
contained in (i) Section 6.1 or 6.2, and such failure shall continue for a
period of 5 Business Days from its occurrence or (ii) Section 6.3(a) or (b),
6.5, 6.11, 6.12, 6.13, 6.15, 6.16 or Article VII.

(c)

Any default in the performance of or compliance with any obligation, agreement
or other provision contained herein or in any other Loan Document (other than
those referred to in subsections (a) and (b) above), and with respect to any
such default which by its nature can be cured, such default shall continue for a
period of thirty (30) days from its occurrence.

(d)

Any financial statement or certificate furnished to the Administrative Agent or
any Lender in connection with, or any representation or warranty made by or on
behalf of the Borrower or any Subsidiary under this Agreement or any other Loan
Document shall prove to be incorrect, false or misleading in any material
respect when furnished or made.

(e)

The Borrower or any Subsidiary (whether as primary obligor or as guarantor or
other surety) shall fail to pay any principal of or premium or interest on any
Indebtedness (other than the Loans or any reimbursement obligation in respect of
any drawings paid under a Letter of Credit) of any one or more of the Borrower
or any of its Subsidiaries in an aggregate principal amount exceeding
$10,000,000 (whether singly or in the aggregate, “Material Indebtedness”) that
is outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Material Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Material Indebtedness (or, with respect to any Swap
Contract, any Swap Termination Value in excess of $10,000,000) and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Material Indebtedness; or any
such Material Indebtedness shall be declared to be due and payable; or required
to be prepaid or redeemed (other than by a regularly scheduled required payment
or redemption), purchased or defeased, or any offer to prepay, redeem, purchase
or defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof.

(f)

One or more judgments or orders for the payment of money in excess of
$10,000,000 in the aggregate (net of independent third-party insurance as to
which the insurance carrier has been notified of the claim and does not dispute
the coverage of such payment) shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment  or order or (ii) there shall be a period of
ten (10) consecutive days during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

(g)

The Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect  or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this





65
















Section, (iii) apply for or consent to the appointment of a custodian, trustee,
receiver, liquidator or other similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting  any of the foregoing.

(h)

An involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Subsidiary or any such Person’s debts, or any substantial part
of any such Person’s assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary or for a substantial part of any
such Person’s assets, and in any such case, such  proceeding or petition shall
remain undismissed for a period of sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.

(i)

The Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due.

(j)

Any Change of Control shall occur or exist.

(k)

(i) Any Material Agreement shall cease to be in full force and effect for any
reason, (ii) any of the material rights of the Borrower or any of its
Subsidiaries under any Material Agreement shall be terminated or suspended,
(iii) the Borrower or any of its Subsidiaries shall receive notice under any
Material Agreement of the occurrence of an event which, if not cured, could
permit the termination of any Material Agreement, and such event is not cured
and/or waived by the date specified in such notice as a deadline for such cure
(as the same may be extended by the Person giving such notice), or, if the
notice does not contain a deadline, within thirty (45) days from the date of
such notice (or such later date as may be specified by the Person giving such
notice), (iv) any proceeding or action shall otherwise be taken or commenced to
renounce, terminate or suspend any of the material rights of the Borrower or any
of its Subsidiaries under any Material Agreement, or (v) any lease or leases
under the Master Lease that accounted for 10% or more of gross revenues of the
Borrower in the Four-Quarter Period most recently ended are terminated, expire
or are otherwise no longer in effect.

(l)

Any provision of any Loan Document shall for any reason cease to be valid and
binding on, or enforceable against, any Loan Party, or any Loan Party shall so
state in writing or seek to terminate its obligations thereunder.

(m)

(i) An ERISA Event occurs with respect to a Pension Plan which has resulted or
could reasonably be expected to result in liability of the Borrower under Title
IV of ERISA to the Pension Plan or the PBGC in an aggregate amount in excess of
$10,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $10,000,000.

SECTION 8.2

REMEDIES.  If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:





66
















(a)

declare the commitment of each Lender to make Loans and any obligation of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)

require that the Borrower Cash Collateralize the Letter of Credit Exposure (in
an amount equal to such Letter of Credit Exposure); and

(d)

exercise on behalf of itself, the Lenders and the Issuing Bank all rights and
remedies available to it, the Lenders and the Issuing Bank under the Loan
Documents;

provided, that upon the occurrence of any Event of Default described in clause
(g) or (h) of Section 8.1, the obligation of each Lender to make Loans and any
obligation of the Issuing Bank to issue Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the Letter of Credit
Exposure as aforesaid shall automatically become effective, in each case without
further act of the Administrative Agent or any Lender.

SECTION 8.3

APPLICATION OF FUNDS.  After the exercise of remedies provided for in Section
8.2 (or after the Loans have automatically become immediately due and payable
and the Letter of Credit Exposure has automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and other Obligations described in clauses Third, Fourth and Fifth below)
payable to the Lenders and the Issuing Bank (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Bank and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and Related Treasury
Management Arrangements, unreimbursed drawings paid under Letters of Credit and
other Obligations, ratably among the Lenders and the Issuing Bank in proportion
to the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Related Treasury Management Arrangements and
unreimbursed drawings paid under Letters of Credit or constituting the
termination value owing to any Lender or Affiliate of any Lender arising under
any Related Swap Contracts, ratably among the Lenders, any such





67
















Affiliates and the Issuing Bank in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of the Letter of Credit Exposure comprised of the
aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Subject to Section 2.5(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Related Credit
Arrangements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate, as the case may be.  Each Guaranteed Party not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX
ADMINISTRATIVE AGENT

SECTION 9.1

APPOINTMENT AND AUTHORITY.  Each of the Lenders and the Issuing Bank hereby
irrevocably designates and appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any other Subsidiary thereof shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

SECTION 9.2

RIGHTS AS A LENDER.  The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as





68
















if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

SECTION 9.3

EXCULPATORY PROVISIONS.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.4

RELIANCE BY ADMINISTRATIVE AGENT.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any





69
















electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 9.5

DELEGATION OF DUTIES.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 9.6

RESIGNATION OF ADMINISTRATIVE AGENT.  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Bank and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with, unless an Event of Default exists, the approval of
the Borrower, to appoint a successor, which shall be a Lender or bank with an
office in the United States, or an Affiliate of any such bank or Lender with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) except
for any indemnity payments owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
 Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other





70
















than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.

Any resignation by Wells Fargo as the Administrative Agent pursuant to this
Section shall also constitute its resignation as the Issuing Bank and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swing Line Lender, (ii) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

SECTION 9.7

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

SECTION 9.8

NO OTHER DUTIES, ETC.  Anything herein to the contrary notwithstanding, none of
the syndication agents, documentation agents, co-agents, book managers, lead
managers, arrangers, lead arrangers or co-arrangers listed on the cover page or
signature pages hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.

SECTION 9.9

GUARANTY MATTERS.  Each of the Lenders and the Issuing Bank irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary Guarantor from its obligations under any Loan Document if
(i) such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or (ii) such release is permitted pursuant to Section 2.14.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement or other applicable Loan Document pursuant to this Section 9.9.   

SECTION 9.10

RELATED CREDIT ARRANGEMENTS.  No Guaranteed Party that obtains the benefit of
the provisions of Section 8.3, or any collateral by virtue of the provisions





71
















hereof or of any Loan Document shall have any right to notice of any action or
to consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of such collateral (including the release or
impairment of any such collateral) other than in its capacity as a Lender, the
Issuing Bank or the Administrative Agent, as the case may be, and, in any such
case, only to the extent expressly provided in the Loan Documents.
 Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Related Credit Arrangements only if the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender or
Affiliate.

ARTICLE X
MISCELLANEOUS

SECTION 10.1

AMENDMENTS, ETC.  No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)

extend or increase any Revolving Credit Commitment of any Lender (or reinstate
any Revolving Credit Commitment terminated pursuant to Section 8.2) without the
written consent of such Lender;

(b)

modify the definition of “Maturity Date” (except in accordance with Section
2.18) or otherwise waive, extend or postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender directly and adversely affected thereby;

(c)

reduce the principal of, or the rate of interest specified herein on, any Loan
or any unreimbursed drawing paid under a Letter of Credit, or (subject to clause
(iv) of the second proviso to this Section 10.1) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby; provided that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or any
unreimbursed drawing paid under a Letter of Credit or to reduce any fee payable
hereunder;

(d)

change Section 2.8(c) or Section 8.3 in a manner that would alter the pro rata
sharing of Revolving Credit Commitment reductions or payments required thereby
without the written consent of each Lender directly and adversely affected
thereby;

(e)

change any provision of this Section 10.1 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to





72
















amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;

(f)

release all or a material portion of the value of the Subsidiary Guaranty
Agreement, without the written consent of each Lender (except to the extent the
release of any Subsidiary Guarantor from the Subsidiary Guaranty Agreement is
permitted pursuant to Section 9.9, in which case such release may be made by the
Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Agreement, (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement,  (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document, (iv) the Engagement Letter, dated as of October 7,
2011, among the Borrower and Wells Fargo Securities may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (v) the Administrative Agent and the Borrower shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 10.1) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.17 (including, without limitation, as applicable, (1) to
permit the each increase in the Aggregate Revolving Credit Commitments to share
ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include each increase in the Aggregate Revolving Credit Commitments in
any determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Revolving Credit Commitment or any
increase in any Lender’s Revolving Credit Commitment Percentage, in each case,
without the written consent of such affected Lender.

SECTION 10.2

NO WAIVER; CUMULATIVE REMEDIES.  No failure by any Lender, the Issuing Bank or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.





73
















Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Bank or the
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.13 (subject to the terms of Section 2.16), or (d) any Lender form
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.16 any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 10.3

NOTICES GENERALLY.  

(a)

Notice Addresses.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraphs (b) and (d) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:

(i)

if to the Borrower, to it at 225 Robert Rose Drive, Murfreesboro, Tennessee
37129, Attention of  Justin Hutchens, Chief Executive Officer (Facsimile No.
615-890-0123; email: jhutchens@nhinvestors.com), with a copy to Harwell Howard
Hyne Gabbert & Manner, P.C., 315 Deaderick Street, Nashville, Tennessee 37238,
Attention of John Brittingham, Esq.;

(ii)

if to the Administrative Agent or to Wells Fargo, in its capacity as the Issuing
Bank, to Wells Fargo at MAC D1109-019, 1525 West W.T. Harris Blvd., Charlotte,
NC 28262, Attention of Syndication Agency Services (Telephone No. (704)
590-2703; Facsimile No. (704) 590-3481), with copy to Wells Fargo at 3100 West
End Avenue, Fifth Floor, Suite 530, Nashville, TN 37203 Attention of Brian
Sallee (Telephone No. (615) 279-4621; Facsimile No. (615) 279-4620); and

(iii)

if to a Lender, to it at its address set forth on the Register.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).





74
















(b)

Electronic Communications.  Notices and other communications to the Lenders and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)

Change of Address, Etc.  Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)

Platform.  The Borrower agrees that the Administrative Agent may make any
material delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, DebtX or a substantially
similar electronic system (the “Platform”); provided, that no Default or Event
of Default shall exist hereunder or under any Loan Document solely as a result
of any delay or failure of delivery of Communications made available to Lenders
by delivery to the Administrative Agent for posting on the Platform.  The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, completeness, timeliness, sufficiency, or
sequencing of the Communications posted on the Platform.  The Administrative
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.  





75
















Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.

SECTION 10.4

EXPENSES, INDEMNITY; DAMAGE WAIVER.  

(a)

Costs and Expenses.  The Borrower and any other Loan Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.  

(b)

Indemnification by the Borrower.  The Borrower and each other Loan Party shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim, investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party





76
















thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower, any other Loan Party or any Subsidiary thereof against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower, such Loan Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  

(c)

Reimbursement by Lenders.  To the extent that the Borrower and each other Loan
Party for any reason fails to indefeasibly pay any amount required under
paragraph (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Bank or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Bank or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Bank in connection with such capacity.  The obligations of the Lenders
under this paragraph (c) are subject to the provisions of Section 2.16d).

(d)

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)

Payments.  All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

(f)

Survival.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the Issuing Bank and the Swing Line Lender, the
replacement of any Lender, the termination of the Revolving Credit Commitments
and the repayment, satisfaction or discharge of all the other Obligations.

SECTION 10.5

SUCCESSORS, ASSIGNMENT.  

(a)

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and





77
















assigns permitted hereby, except that neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)

Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)

Minimum Amounts.  

(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)

in any case not described in paragraph (b)(i)(A) of this Section, the aggregate
amount of the Revolving Credit Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day.

(ii)

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Revolving Credit Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.





78
















(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A)

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment; or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such proposed assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5)  Business Days after having received notice thereof;

(B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)

the consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)

the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv)

Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)

No Assignment to Certain Persons.  No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)

No Assignment to Natural Persons.  No such assignment shall be made to a natural
person.

(vii)

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each other Lender hereunder (and





79
















interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article III and Section 10.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

(c)

Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Credit Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

(d)

Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Bank and the Swing Line Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.4(c) with respect
to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall





80
















provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver requiring the unanimous consent of the Lenders under
Section 10.1 that directly affects such Participant.  Subject to paragraph (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Article III to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
 To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.13 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 3.1 and 3.2 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.2 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.2(e) as though it were a Lender.  

(f)

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  

SECTION 10.6

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  Each of the Administrative
Agent, the Lenders and the Issuing Bank agrees to maintain the confidentiality
of the Information (as defined below) while any Revolving Credit Commitments are
in effect, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Law or regulations or by any





81
















subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any permitted assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.7

NO THIRD PARTY BENEFICIARIES.  This Agreement is made and entered into for the
sole protection and benefit of the parties hereto and their respective permitted
successors and assigns, and no other Person or entity shall be a third party
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any other of the Loan Documents to which it
is not a party.

SECTION 10.8

TIME.  Time is of the essence of each and every provision of this Agreement and
each other of the Loan Documents.

SECTION 10.9

SEVERABILITY OF PROVISIONS.  If any provision of this Agreement shall be
prohibited by or invalid under Applicable Law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

SECTION 10.10

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION.  

(a)

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  





82
















Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic transmission (including .PDF file) shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b)

Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 10.11

GOVERNING LAW; JURISDICTION; ETC.  

(a)

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

(b)

Submission to Jurisdiction.  The Borrower irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

(c)

Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)

Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.3.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 10.12

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY





83
















(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.13

RIGHT OF SET OFF.  If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
Issuing Bank, irrespective of whether or not such Lender or the Issuing Bank
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or the Issuing Bank different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender, the Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank or their respective
Affiliates may have.  Each Lender and the Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 10.14

PERFORMANCE OF DUTIES.  Each of the Loan Party’s obligations under this
Agreement and each of the other Loan Documents shall be performed by such Loan
Party at its sole cost and expense.

SECTION 10.15

ALL POWERS COUPLED WITH AN INTEREST.  All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 10.16

TITLES AND CAPTIONS.  Titles and captions of Articles, Sections and subsections
in, and the table of contents of, this Agreement are for convenience only, and
neither limit nor amplify the provisions of this Agreement.

SECTION 10.17

SURVIVAL.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans or the issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect





84
















as long as the principal of or any accrued interest on any Loan or any drawing
paid under a Letter of Credit or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as any Revolving Credit
Commitment has not expired or terminated.  All representations and warranties
made herein, in the certificates, reports, notices, and other documents
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the other Loan Documents, and the making of the Loans or the
issuance of the Letters of Credit.

SECTION 10.18

USURY.  In no event shall the amount of interest due or payable under this
Agreement or any other Loan Document exceed the maximum rate of interest allowed
by Applicable Law and, in the event any such payment is inadvertently paid by
the Borrower or inadvertently received by the Administrative Agent or any
Lender, then such excess sum shall be credited as a payment of principal, or, if
it exceeds such unpaid principal, refunded to the Borrower.  It is the express
intent of the parties hereto that the Borrower not pay and neither the
Administrative Agent nor any Lender receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under Applicable Law.

SECTION 10.19

USA PATRIOT ACT NOTICE.  The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the other Loan Parties, which information includes the name and
address of the Borrower and each other Loan Party and other information that
will allow such Lender to identify the Borrower or such Loan Party in accordance
with the PATRIOT Act.

SECTION 10.20

REPLACEMENT OF LENDERS.  

(a)

Each of the following shall constitute a  “Replacement Event”:

(i)

if in connection with any proposed change, waiver, discharge or termination of
or to any of the provisions of this Agreement and/or any other Loan Document as
contemplated by Section 10.1, the consent of each Lender or each affected
Lender, as applicable, is required and the consent of the Required Lenders at
such time is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each such other Lender, a “Non-Consenting
Lender”);

(ii)

if any Lender is a Defaulting Lender; or

(iii)

if any Lender requests compensation under Section 3.1 and the condition giving
rise to such compensation still exists (each such Lender, an “Affected Lender”).

(b)

For so long as any Replacement Event exists, the Borrower may seek one or more
Eligible Assignees (each, a “Replacement Lender”) at its sole cost and expense
to purchase the affected Loans and Revolving Credit Commitments of the
Non-Consenting Lender or Affected Lender, as the case may be (such Lender, the
“Replaced Lender”).  Such purchase may be made, in whole or in part (subject to
the minimum amount requirements in Section 10.5 and a requirement that the
Replacement Lender assume a portion of the Revolving Credit Commitment of the
Replaced Lender that corresponds to the purchased portion of the Loans of such
Replaced Lender), at an aggregate price no less than the outstanding principal
amount of the purchased Loans plus accrued interest with respect thereto.  In
such case, the Borrower, the Administrative Agent, the Replaced Lender and each





85
















Replacement Lender shall execute and deliver an appropriately completed
Assignment and Assumption pursuant to Section 10.5 to effect the assignment of
rights to, and the assumption of obligations by, each Replacement Lender;
provided that any fees required to be paid by Section 10.5 in connection with
such assignment shall be paid by the Borrower or the Replacement Lender.  In the
case of each replacement of a Lender (other than a Defaulting Lender), the
Borrower shall pay such Replaced Lender, any commitment fees and other amounts
then due and owing to such Lender (including any additional amounts owing under
Section 3.1) prior to such replacement.  

(c)

If a Replaced Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Assumption and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the Administrative Agent after the later of (x) the date on which each
Replacement Lender executes and delivers such Assignment and Assumption and/or
such other documentation and (y) the date as of which all obligations of the
Borrower owing to the Replaced Lender relating to the Loans and participations
so assigned have been paid in full by each Replacement Lender to such Replaced
Lender, then such Replaced Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Assumption and/or such other documentation on behalf of such
Replaced Lender.

(d)

Notwithstanding anything herein, neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a Replacement Lender.  

SECTION 10.21

INDEPENDENT EFFECT OF COVENANTS.  The Borrower expressly acknowledges and agrees
that each covenant contained in Articles VI or VII hereof shall be given
independent effect.  Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VI or VII, before or after giving effect to such transaction or act,
the Borrower shall or would be in breach of any other covenant contained in
Articles VI or VII.

SECTION 10.22

INCONSISTENCIES WITH OTHER DOCUMENTS.  In the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall control; provided that any provision of the Subsidiary
Guaranty Agreement which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

[Signature pages follow]








86
















IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal as of the day and year first written above.




BORROWER:




NATIONAL HEALTH INVESTORS, INC.,

a Maryland corporation







By:   /s/J. Justin Hutchens

Name:  J. Justin Hutchens

Title:    President & CEO























Credit Agreement

Signature Page 1 of 4
















ADMINISTRATIVE AGENT:







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent







By:

/s/Andrew C. Tompkins

Name:  Andrew C. Tompkins

Title:     Senior Vice President





Credit Agreement

Signature Page 2 of 4
















LENDERS:







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender, Issuing Bank, and Swing Line
Lender







By:

/s/Andrew C. Tompkins

Name:  Andrew C. Tompkins

Title:     Senior Vice President





Credit Agreement

Signature Page 3 of 4
















BANK OF MONTREAL, as Lender







By:

/s/Lloyd Baron

Name:  Lloyd Baron

Title:     Vice President











Credit Agreement

Signature Page 1 of 4








